Exhibit 10.1

 

Execution Copy

 

AGREEMENT AND PLAN OF MERGER

 

BY AND AMONG

 

SUMMER INFANT (USA), INC.,

 

KIDDO ACQUISITION CO., INC.,

 

KIDDOPOTAMUS & COMPANY,

 

J. CHRIS SNEDEKER,

 

KRISTEN PETERSON SNEDEKER

 

AND

 

THOMAS K. MANNING

 

April 18, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I

 

 

THE MERGER

 

 

 

 

1.1

The Merger

1

1.2

Effective Time; Closing

1

1.3

Effect of the Merger

2

1.4

Charter Documents; Directors and Officers

2

1.5

Effect on Company Stock; Merger Consideration

2

1.6

Merger Consideration; Manner of Payment

3

1.7

Closing and Post-Closing Adjustment

3

1.8

Required Withholding

5

1.9

No Further Ownership Rights in Company Stock

6

1.10

Taking of Necessary Action; Further Action

6

1.11

Closing Deliveries

6

 

 

 

 

ARTICLE II

 

 

STOCKHOLDER REPRESENTATIVE

 

 

 

 

2.1

Designation of Stockholder Representative

9

2.2

Authority

9

2.3

Indemnification

9

2.4

No Liability

10

 

 

 

 

ARTICLE III

 

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

 

STOCKHOLDERS

 

 

 

 

3.1

Representations and Warranties of the Stockholders

10

3.2

Representations and Warranties of the Major Stockholders

11

 

 

 

 

ARTICLE IV

 

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE MAJOR
STOCKHOLDERS

 

 

 

 

4.1

Organization, Qualification and Corporate Power

13

4.2

Capitalization.

13

4.3

Authorization of Transaction

14

4.4

Noncontravention

14

4.5

Company Subsidiaries

15

4.6

Company Financial Statements

15

4.7

Absence of Certain Changes

15

4.8

Undisclosed Liabilities

15

4.9

Tax Matters

15

4.10

Assets

16

4.11

Owned Real Property

16

 

i

--------------------------------------------------------------------------------


 

4.12

Real Property Leases

16

4.13

Intellectual Property

17

4.14

Contracts

19

4.15

Accounts Receivable

20

4.16

Powers of Attorney

20

4.17

Insurance

20

4.18

Litigation

20

4.19

Product Warranties; Products Liability; Product Quality

21

4.20

Employees

21

4.21

Employee Benefits

22

4.22

Environmental Matters

23

4.23

Legal Compliance

24

4.24

Customers and Suppliers

24

4.25

Permits

25

4.26

Certain Business Relationships With Affiliates

25

4.27

Brokers’ Fees

25

4.28

Books and Records

25

4.29

Inventory

25

 

Disclosure

26

 

 

 

 

ARTICLE V

 

 

REPRESENTATIONS AND WARRANTIES OF THE MERGER SUB AND SI (USA)

 

 

 

 

5.1

Organization, Qualification and Corporate Power

27

5.2

Capitalization

27

5.3

Authorization of Transaction

27

5.4

Noncontravention

28

5.5

Litigation

28

5.6

Legal Compliance

28

5.7

Reports and Financial Statements

28

5.8

Validity of Common Stock

29

5.9

Consents and Approvals of Governmental Entities

29

5.10

Absence of Certain Changes or Events

29

5.11

Disclosure

29

 

 

 

 

ARTICLE VI

 

 

[INTENTIONALLY LEFT BLANK]

 

 

 

 

 

ARTICLE VII

 

 

MUTUAL COVENANTS AND AGREEMENTS

 

 

 

 

7.1

Publicity

29

7.2

Confidentiality

29

7.3

Employees

30

7.4

Approvals and Consents

31

7.5

Expenses

31

 

ii

--------------------------------------------------------------------------------


 

7.6

Payment or Accrual of Payoff Amounts

31

 

 

 

 

ARTICLE VIII

 

 

POST-CLOSING COVENANTS

 

 

 

 

8.1

Securities Act Matters

31

8.2

Restrictive Legend

32

8.3

Notice of Proposed Transfer

32

8.4

Stockholder Representative Access

33

8.5

Further Assurances

33

8.6

Taxes

33

 

 

 

 

ARTICLE IX

 

 

[INTENTIONALLY LEFT BLANK]

 

 

 

 

 

ARTICLE X

 

 

INDEMNIFICATION

 

 

 

 

10.1

Indemnification by the Company, the Major Stockholders and the Company
Stockholders

34

10.2

Indemnification by SI (USA)

35

10.3

Indemnification Claims

35

10.4

Survival of Representations, Warranties and Covenants; Limitations

38

 

 

 

 

ARTICLE XI

 

 

[INTENTIONALLY LEFT BLANK]

 

 

 

 

 

ARTICLE XII

 

 

DEFINITIONS

 

 

 

 

 

ARTICLE XIII

 

 

MISCELLANEOUS

 

 

 

 

13.1

Press Releases and Announcements

51

13.2

No Third Party Beneficiaries

51

13.3

Entire Agreement

51

13.4

Succession and Assignment

52

13.5

Counterparts and Electronic Signature

52

13.6

Headings

52

13.7

Notices

52

13.8

Governing Law

54

13.9

Amendments and Waivers

54

13.10

Severability

55

13.11

Construction

55

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A:  Letters of Transmittal

Exhibit B:  Lock-Up Agreement

Exhibit C:  Registration Rights Agreement

Exhibit D-1: Chris Snedeker Employment Agreement

Exhibit D-2:  Kristen Peterson Employment Agreement

Exhibit E: Escrow Agreement

Exhibit F: Consent to Change of Control and Agreement to Terminate Lease

Exhibit G: Dissimo Independent Contractor Agreement

 

iv

--------------------------------------------------------------------------------


 

AGREEMENT AND PLAN OF MERGER

 

This Agreement and Plan of Merger entered into as April 18, 2008 by and among
Summer Infant (USA), Inc., a Rhode Island corporation (“SI (USA))”, Kiddo
Acquisition Co., Inc., a Rhode Island corporation and wholly-owned subsidiary of
SI (USA) (the “Merger Sub”), and Kiddopotamus & Company, a Delaware corporation
(the “Company”), J. Chris Snedeker and Kristen Peterson Snedeker (together, the
“Major Stockholders”) and Thomas K. Manning, solely in his capacity as
stockholder representative (the “Stockholder Representative”).  The Company, the
Merger Sub, the Majority Stockholders and the Stockholder Representative are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”.

 

RECITALS

 

A.                                   Upon the terms and subject to the
conditions of this Agreement (as defined in Section 1.2) and in accordance with
the applicable corporate laws of the jurisdictions of the respective
jurisdiction of formation of each of the entities as set forth in the preamble
of this Agreement (the “Applicable Corporate Laws”), Merger Sub intends to enter
into a business combination transaction by means of a merger in which Merger Sub
will merge with and into Company (with Company being the surviving entity) in
exchange for shares of the common stock of the Parent (as defined in Section 1.1
below) and the payment of cash to the Company Stockholders (as defined below) in
accordance with Section 1.1 below.

 

B.                                     The Board of Directors of the Company has
determined that the Merger (as defined in Section 1.1) is fair to, and in the
best interests of, the Company and the Company Stockholders.

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows
(defined terms used in this Agreement are listed alphabetically in Article XII,
together with the Section and, if applicable, paragraph number in which the
definition of each such term is located):

 

ARTICLE I
THE MERGER

 

1.1                                 The Merger.  At the Effective Time (as
defined in Section 1.2) and subject to and upon the terms and conditions of this
Agreement and the Applicable Corporate Laws, the Merger Sub will be merged with
and into Company, in exchange for those shares of Common Stock of Summer
Infant, Inc., a Delaware corporation and sole owner of SI (USA) (the “Parent”),
and the payment of cash, in such amounts as set forth in Schedule 1.6(a) (the
“Merger”), whereupon the separate corporate existence of Merger Sub shall cease,
and the Company shall continue as the surviving corporation of the Merger.  The
surviving corporation after the Merger is sometimes referred to hereinafter as
the “Surviving Corporation”.

 

1.2                                 Effective Time; Closing.  Subject to the
conditions of this Agreement, the Parties hereto shall cause the Merger to be
consummated by filing with each jurisdiction set forth on Schedule 1.2 hereto
the certificate, articles, forms of merger and/or other transaction
documentation necessary to consummate the Merger (including, but not limited to,
any notices,

 

--------------------------------------------------------------------------------


 

stock transfer forms and payment of any transfer taxes, stamp or duty taxes)
described on Schedule 1.2 in accordance with the Applicable Corporate Laws, as
the case may be (collectively, the “Merger Certificates”) (the time of the last
such filing to be properly completed, or such later time as may be agreed in
writing by the Merger Sub and the Company and specified in the Merger
Certificates, being the “Effective Time”) as soon as practicable on or after the
Closing Date (as herein defined).  The term “Agreement” as used herein refers to
this Agreement and the Merger, as the same may be amended from time to time, and
all schedules hereto (including the Company Disclosure Schedule).  The closing
of the Merger (the “Closing”) shall take place remotely via email, PDF and/or
facsimile,  at such time, date and location as the parties hereto agree (the
“Closing Date”).

 

1.3                                 Effect of the Merger.  At the Effective
Time, the effect of the Merger shall be as provided in this Agreement and the
applicable provisions of the Applicable Corporate Laws.  Without limiting the
generality of the foregoing, and subject thereto, at the Effective Time, all the
property, rights, privileges, powers and franchises of the Merger Sub shall vest
in the Surviving Corporation, and all debts, liabilities and duties of the
Merger Sub shall become the debts, liabilities and duties of the Surviving
Corporation.

 

1.4                                 Charter Documents; Directors and Officers.

 

(a)                                  At the Effective Time:

 

(i)                                     The articles of incorporation of the
Merger Sub as in effect immediately prior to the Effective Time shall be the
articles of incorporation of the Surviving Corporation until thereafter amended
as provided by law and the articles of incorporation;

 

(ii)                                  The by-laws of the Merger Sub as in effect
immediately prior to the Effective Time shall be the by-laws of the Surviving
Corporation; and

 

(iii)                               The officers and directors of the Merger Sub
immediately prior to the Effective Time shall be the officers and directors of
the Surviving Corporation.

 

1.5                                 Effect on Company Stock; Merger
Consideration.  At the Effective Time, by virtue of the Merger, and without any
action on the part of the Merger Sub, the Company, the Major Stockholders, the
Stockholder Representative or the Company Stockholders, the Company Stock shall
be converted into the right to receive the Merger Consideration and shall no
longer be outstanding and shall automatically be cancelled and retired and shall
cease to exist, and each holder of any Company Stock outstanding immediately
prior to the Closing shall cease to have any rights with respect thereto and the
Company Stockholders shall only have the right to receive the Merger
Consideration as defined and provided herein.  After the Closing, the stock
transfer books of the Company shall be closed and there shall be no further
registration of transfers on the stock transfer book of Company Stock which was
outstanding immediately prior to the Closing.  The stock of the Merger Sub
outstanding immediately prior to the Merger will be converted, by virtue of the
Merger and without any action on behalf of SI (USA), into stock of the Surviving
Corporation.

 

2

--------------------------------------------------------------------------------


 

1.6                                 Merger Consideration; Manner of Payment.

 

(a)                                  Merger Consideration.  The aggregate
consideration to be paid for all of the Company Stock issued and outstanding
immediately prior to the Effective Date shall be equal to $13,500,000 less the
Payoff Amounts (subject to the adjustments set forth in Section 1.7 below), of
which approximately twenty-five percent (25%) to fifty percent (50%) will be
comprised of the Parent Common Stock, with the Major Shareholders receiving at
least half the Merger Consideration they are to receive in Parent Common Stock,
the exact number to be determined in accordance with the methodologies and
procedures set forth in procedures set forth on Schedule 1.6 under the heading
“Parent Common Stock Determination” (the “Merger Shares”), with the difference
to be comprised of cash (the “Cash Portion”).  The Merger Shares and the Cash
Portion shall be referred to herein collectively as the “Merger Consideration”. 
The Merger Shares shall be allocated among the Major Stockholders, pro rata, and
the Cash Portion shall be delivered to the Stockholder Representative and paid
to each Company Stockholder by the Stockholder Representative as required by the
Company’s certificate of incorporation as it exists immediately prior to the
Effective Time.

 

(b)                                 Manner of Payment.  Subject to the
adjustments set forth in Section 1.7 below, if any, the Merger Consideration
shall be payable as follows:

 

(i)                                     At Closing, the Merger Sub shall (A) pay
the Cash Portion of the Merger Consideration less the sum of the Cash Escrow
Amount by wire transfer of immediately available funds to the Stockholder
Representative on behalf of the Company Stockholders pursuant to instructions
delivered to the SI (USA) no later than two (2) Business Days prior to the
Closing Date, and (B) deposit the Cash Escrow Amount with the Escrow Agent to be
held in accordance with the provisions of the Escrow Agreement; and

 

(ii)                                  At Closing, the Merger Sub shall deliver
to the Stockholder Representative the Merger Shares less the Escrow Shares and
to the Escrow Agent the Escrow Shares to be held in accordance with the
provisions of the Escrow Agreement.

 

(c)                                  Costs.  The Parties agree that they shall
each be responsible for any fees and disbursements of counsel and any other
consultants that they have engaged in connection with the transactions
contemplated hereunder.  The Merger Sub and the Stockholder Representative shall
split any and all fees and costs charged by the Escrow Agent in connection with
its obligations under the Escrow Agreement.

 

1.7                                 Closing and Post-Closing Adjustment.

 

(a)                                  Estimated Closing Balance Sheet.   An
estimated closing balance sheet for the Company containing all the assets and
the Liabilities of the Company and setting forth in reasonable detail its
estimate of the net book value of the Company’s assets as of March 31, 2008 and
the book amount of the Company’s Liabilities as of March 31, 2008 (such balance
sheet is referred to herein as the “Estimated Closing

 

3

--------------------------------------------------------------------------------


 

Balance Sheet”) is attached hereto as Schedule 1.7(a).  The Estimated Closing
Balance Sheet was prepared in accordance with GAAP consistently applied, and all
the estimates thereon were reasonably determined in good faith.  Based on the
Estimated Closing Balance Sheet, the Parties agree that estimated Closing Net
Worth is $5,506,469.

 

(b)                                 Closing Date Net Worth Adjustment. The
parties agree that estimated Closing Net Worth of $5,506,649 is less than the
Net Worth Target by more than $1,000,000, the Parties, have agreed, however,
that the Merger Consideration will be adjusted only by $1,000,000 (the “Negative
Closing Date Adjustment Amount”).

 

(c)                                  Final Closing Balance Sheet.  Within
forty-five (45) days after the Closing Date, the Surviving Corporation shall
provide to the Stockholder Representative a final closing balance sheet for the
Company setting forth all the assets and Liabilities of the Company and setting
forth in reasonable detail the net book value of the assets of the Company as of
immediately prior to March 31, 2008 and the book amount of the Company’s
Liabilities as of immediately prior to March 31, 2008, which shall include each
of the accounts required in determining the Closing Net Worth (such balance
sheet is referred to herein as the “Closing Balance Sheet”) following the
methodologies and procedures used in calculating the Estimated Closing Balance
Sheet.  The Stockholder Representative shall be given reasonable access to the
work papers and other materials used in the preparation of the Closing Balance
Sheet.  The Closing Balance Sheet shall be accompanied by a determination of the
Closing Net Worth.

 

(d)                                 Resolution of Disputes.  In the event the
Stockholder Representative does not agree as to the Closing Balance Sheet or to
the amount of the Closing Net Worth determined by the Surviving Corporation,
then the Stockholder Representative shall deliver to the Surviving Corporation a
written statement (the “Objection Notice”) describing with reasonable detail the
basis for any such claim within 60 days after receiving the Closing Balance
Sheet.  The Surviving Corporation and the Stockholder Representative will use
reasonable efforts to resolve any such claims themselves.  If they do not obtain
a final resolution within 75 days after delivery of the Objection Notice, the
Surviving Corporation and the Stockholder Representative will select a regional
or national accounting firm mutually acceptable to them to resolve any remaining
such claims.  If the Surviving Corporation and the Stockholder Representative
are unable to agree on the choice of an accounting firm, they will select a
nationally recognized accounting firm by lot (after excluding any such firm
engaged by the Surviving Corporation, the Parent or their affiliates) (the
“Arbitrating Accountant”).  Upon submission to the Arbitrating Accountant for
resolution, the Surviving Corporation and the Stockholder Representative shall
each indicate in writing its position on each disputed matter.  The Arbitrating
Accountant shall make a written determination on each disputed matter as soon as
practicable and such determination will be conclusive and binding upon the
Surviving Corporation and the Stockholder Representative with respect to that
disputed matter.  The proposed Closing Balance Sheet and the Closing Net Worth
will be revised as appropriate to reflect the resolution of any such claims
pursuant to this Section 1.7.  The fees and expenses of the Arbitrating
Accountant shall be shared equally between the Surviving Corporation and the
Company Stockholders.

 

4

--------------------------------------------------------------------------------


 

(e)                                  Post-Closing Adjustments.  Promptly, and in
any event no later than the 5th Business Day after final determination of the
Closing Net Worth in accordance with Sections 1.7(c) and 1.7(d):

 

(i)                                     if the Closing Net Worth is less than
$5,431,469, then the Stockholder Representative and Surviving Corporation will
cause to be paid or delivered from the Escrow Account a portion of the Cash
Escrow Amount (by wire transfer of immediately available funds to the Surviving
Corporation) and a portion of the Escrow Shares (by delivery of certificates
reflecting such shares to the Surviving Corporation), equal to such number (the
value of the Escrow Shares delivered to the Surviving Corporation determined in
accordance with the Escrow Agreement) and such amount shall be deemed a decrease
to the Merger Consideration; and

 

(ii)                                  if the Closing Net Worth is $5,431,469 or
greater, no adjustments to the Merger Consideration shall be made and no amount
shall be payable by the Surviving Corporation to the Stockholder Representative.

 

(f)                                    [Intentionally left blank]

 

(g)                                 The Surviving Corporation will make any work
papers and back-up materials necessary for the preparation of the Estimated
Closing Balance Sheet or the Closing Balance Sheet, and any books, records and
financial staff of the Surviving Corporation, available to the Stockholder
Representative and his accountants and other representatives, and, in the event
of a dispute involving the Closing Net Worth, to the Arbitrating Accountant, at
reasonable times and upon reasonable notice at any time during the preparation
and resolution by the Surviving Corporation and the Stockholder Representative
and/or the Arbitrating Accountant of any objections to the Closing Balance
Sheet.

 

(h)                                 [Intentionally left blank].

 

(i)                                     Fractional Shares.  No fraction of a
share of Parent Common Stock will be issued by virtue of the Merger, and each
Major Stockholder who would otherwise be entitled to a fraction of a share of
Parent Common Stock (after aggregating all fractional shares of Parent Common
Stock that otherwise would be received by such holder) shall receive from
Parent, in lieu of such fractional share, one (1) share of Parent Common Stock.

 

1.8                                 Required Withholding.  The Parent, the
Surviving Corporation and/or the Stockholder Representative shall be entitled to
deduct and withhold from any consideration payable or otherwise deliverable
pursuant to this Agreement to any holder or former holder of Company Stock such
amounts as are required to be deducted or withheld therefrom under the Code or
under any provision of state, local or foreign tax law or under any other
applicable legal requirement.  To the extent such amounts are so deducted or
withheld, such amounts shall be treated for all purposes under this Agreement as
having been paid to the person to whom such amounts would otherwise have been
paid.

 

5

--------------------------------------------------------------------------------


 

1.9                                 No Further Ownership Rights in Company
Stock.  All Merger Consideration issued and/or paid in accordance with the terms
hereof shall be in full satisfaction of all rights pertaining to the Company
Stock and there shall be no further registration of transfers on the records of
the Parent or the Surviving Corporation of shares of Company Stock that were
outstanding immediately prior to the Effective Time.  If, after the Effective
Time, any shares of Company Stock are presented to the Parent or Surviving
Corporation for any reason, they shall be canceled and exchanged as provided in
this Article I.

 

1.10                           Taking of Necessary Action; Further Action.  If,
at any time after the Effective Time, any further action is necessary or
desirable to carry out the purposes of this Agreement and to vest the Surviving
Corporation with full right, title and possession to all assets, property,
rights, privileges, powers and franchises of Company, the appropriate officers
and directors of the Parent, SI (USA) and the Surviving Corporation will take
all such lawful and necessary action.

 

1.11                           Closing Deliveries.  The following items shall be
delivered by the Parties at Closing:

 

(a)                                  By the Company and the Stockholder
Representative.  At the Closing, the Company and the Stockholder Representative
shall execute and deliver to, or cause to be executed and delivered to, the
Merger Sub the following:

 

(i)                                     certificates evidencing shares of
Company Stock, together with a duly executed letter of transmittal from each
Company Stockholder in a form attached hereto as Exhibit A containing the
following provisions:  (A) such representations, warranties and covenants as are
reasonably required in connection with the transactions contemplated hereby;
(B) a release of all claims against the Company, its successors and assigns and
any of their Affiliates; (C) an acknowledgement of the validity and
enforceability of this Agreement and the Merger; (D) an acknowledgement of the
appointment of the Stockholder Representative; and (E) an acknowledgement of the
Merger Consideration to be received by the Company Stockholder (the “Letters of
Transmittal”);

 

(ii)                                  a certificate reasonably acceptable to the
Merger Sub and its counsel, dated as of the Closing Date, executed by the
Secretary of the Company certifying on behalf of the Company (A) the adoption of
resolutions of the Board of Directors of the Company and the Company
Stockholders authorizing the execution, delivery and performance of this
Agreement, the Merger and the related agreements, documents and instruments
referred to herein and the respective transactions contemplated hereby and
thereby, (B) a true and complete copy certified articles of organization (as
filed with the Secretary of State of the State of Delaware) and the by-laws of
the Company, each as amended through the Closing; and (C) an incumbency
certificate signed by an officer or officers of the Company certifying the
signature and office of each officer executing this Agreement or any other
agreement, certificate or other instrument executed pursuant hereto;

 

6

--------------------------------------------------------------------------------


 

(iii)                               each Company Stockholder shall have
delivered a Substitute Form W-9 or Form W-8 to SI (USA);

 

(iv)                              the Consent to Change of Control and Agreement
to Terminate Lease, allowing the Surviving Corporation (at its expense) to
occupy the Leased Real Property after the Closing and providing that the Company
may terminate the Leased Real Property upon not less than 15 days written notice
to landlord upon payment to the landlord of the rent due through January 31,
2009, the expiration date of the current lease term in the form attached hereto
as Exhibit F (the “Lease Termination Agreement”);

 

(v)                                 a good standing certificate from the
jurisdiction of the Company’s organization and from any other jurisdiction, if
any, in which the Company is required to be qualified to do business as a
foreign corporation dated not more than seven (7) days prior to the Closing
Date;

 

(vi)                              a certificate in form and substance reasonably
acceptable to the Merger Sub establishing that the transactions contemplated by
this Agreement are not subject to withholding under Section 1445 of the Code;

 

(vii)                           an executed Lock-Up Agreement from each of the
Major Stockholders and the Electing Stockholders in the form annexed hereto as
Exhibit B;

 

(viii)                        an executed Registration Rights Agreement from
each of the Major Stockholders and the Electing Stockholders in the form annexed
hereto as Exhibit C;

 

(ix)                                the executed Employment Agreements from J.
Chris Snedeker and Kristen Peterson Snedeker in the forms annexed hereto as
Exhibits D-1 and D-2, respectively, (the “Employment Agreements”);

 

(x)                                   final executed payoff letters in a form
reasonably satisfactory to the Merger Sub in connection with the payment by
Merger Sub of the indebtedness set forth on Section 1.11(a)(x) of the Company
Disclosure Schedule attached hereto and any other debt for borrowed money that
is secured by the assets of the Company;

 

(xi)                                waivers, permits, licenses, consents,
approvals or other authorizations or the registrations, filings and notices
referred to in Section 4.4 which are required on the part of the Company,
including, but not limited to, each of the approvals, consents, licenses, and
waivers set forth on Section 1.11(a)(xi) of the Company Disclosure Schedule (the
“Material Consents”);

 

(xii)                             Tax good standing certificates issued by the
States of Delaware and Kansas;

 

7

--------------------------------------------------------------------------------


 

(xiii)                          the Escrow Agreement, duly executed by the
Stockholder Representative, in the form annexed hereto as Exhibit E; and

 

(xiv)                         the Independent Contractor Agreement for Graphic
Design Services with Dissimo, l.l.c. and Anni Wildung in the form attached
hereto as Exhibit G (the “Dissimo Independent Contractor Agreement”).

 

(b)                                 By the Merger Sub.  At the Closing, the
Merger Sub shall execute and deliver to, or cause to be executed and delivered
to, the Company the following:

 

(i)                                     a certificate reasonably acceptable to
the Company, dated the Closing Date, executed by an officer of the Merger Sub,
certifying, on behalf of the Merger Sub (A) the adoption of resolutions of the
Board of Directors of the Merger Sub authorizing the execution, delivery and
performance of this Agreement and the related agreements, documents and
instruments referred to herein and the respective transactions contemplated
hereby and thereby; (B) a true and complete copy of the Certificate of
Incorporation of the Merger Sub (as filed with the Secretary of State of Rhode
Island) and the by-laws of the Merger Sub, each as amended through the Closing
Date; and (C) an incumbency certificate signed by an officer or officers of the
Merger Sub certifying the signature and office of each officer executing this
Agreement or any other agreement, certificate or other instrument executed
pursuant hereto;

 

(ii)                                  [intentionally left blank];

 

(iii)                               a good standing certificate from the
jurisdiction of Merger Sub’s organization and from any other jurisdiction, if
any, in which Merger Sub is required to be qualified to do business as a foreign
corporation dated not more than seven (7) days prior to the Closing Date;

 

(iv)                              payment by wire transfer of the Cash Portion
of the Merger Consideration to the Stockholder Representative, as adjusted in
accordance with Section 1.7 of this Agreement, if applicable, less the Cash
Escrow Amount (deposited with the Escrow Agent);

 

(v)                                 evidence of payment of the Payoff Amounts;

 

(vi)                              delivery of the Merger Shares to the
Stockholder Representative, less the Escrow Shares;

 

(vii)                           the Employment Agreements executed by SI (USA);

 

(viii)                        the Lock-Up Agreement executed by the Parent;

 

(ix)                                the Escrow Agreement, duly executed by SI
(USA); and

 

(x)                                   the Registration Rights Agreement executed
by the Parent.

 

8

--------------------------------------------------------------------------------


 

ARTICLE II
STOCKHOLDER REPRESENTATIVE

 

2.1                                 Designation of Stockholder Representative. 
Thomas K. Manning (the “Stockholder Representative”) is hereby designated by
each of the Major Stockholders, by the execution of this Agreement, and each of
the Other Stockholders, by the approval of the Merger and adoption of this
Agreement, to serve as the representative of the Stockholders with respect to
the matters expressly set forth in this Agreement to be performed by the
Stockholder Representative.

 

2.2                                 Authority.  Each of the Major Stockholders,
by the execution of this Agreement, and each of the Other Stockholders, by the
approval of the Merger and adoption of this Agreement, hereby irrevocably
appoints the Stockholder Representative as the agent, proxy and attorney-in-fact
for such Company Stockholder for all purposes of this Agreement (including the
full power and authority on such Company Stockholder’s behalf (a) to consummate
the transactions contemplated herein; (b) to pay such Company Stockholder’s
expenses incurred in connection with the negotiation and performance of this
Agreement (whether incurred on or after the date hereof); (c) to disburse any
funds received hereunder to such Company Stockholder and each other Company
Stockholder; (d) to endorse and deliver any certificates or instruments
representing the Company Stock, and to execute such further instruments of
assignment as Merger Sub or Surviving Corporation (as applicable) shall
reasonably request; (e) to execute and deliver on behalf of such Company
Stockholder any amendment or waiver hereto; (f) to take all other actions to be
taken by or on behalf of such Company Stockholder in connection herewith; (g) to
withhold funds to pay Company Stockholder-related expenses and obligations;
(h) to do each and every act and exercise any and all rights which such Company
Stockholder is permitted or required to do or exercise under this Agreement;
(i) to execute and deliver the Escrow Agreement on behalf of such Company
Stockholder and each other Company Stockholder and to take all actions required
thereunder; (j) to resolve claims under this Agreement and the Escrow Agreement;
and (k) to establish such reserves as the Stockholder Representative may from
time to time determine, in his sole discretion, to be necessary and desirable in
connection with the expenses and other costs that may be borne by the
Stockholder Representative or the Company Stockholders hereunder, and to pay
such reserves from the Escrow Fund only upon the release of the Escrow Funds in
accordance with the terms of the Escrow Agreement or to withhold such reserves
from the Merger Consideration payable under Section 1.6(b)); provided, however,
that, notwithstanding the foregoing, the Stockholder Representative shall not
have the authority to increase the liability or obligations of the Company
Stockholders or to reduce the Merger Consideration without the prior written
consent of Company Stockholders owning a majority of each class of the Company
Stock prior to the Closing.  Each of the Company Stockholders agrees that such
agency and proxy are coupled with an interest, are therefore irrevocable without
the consent of the Stockholder Representative and shall survive the death,
incapacity, bankruptcy, dissolution or liquidation of any Stockholder.  All
decisions and actions by the Stockholder Representative (to the extent
authorized by this Agreement) shall be binding upon all of the Stockholders, and
no Stockholder shall have the right to object, dissent, protest or otherwise
contest the same.

 

2.3                                 Indemnification.  Each Company Stockholder
hereby severally, for himself, herself or itself only and not jointly, agrees to
indemnify and hold harmless the

 

9

--------------------------------------------------------------------------------


 

Stockholder Representative against all expenses (including reasonable attorneys’
fees), judgments, fines, liabilities, losses, damages, penalties, costs, fees
and amounts paid in settlement actually and reasonably incurred by the
Stockholder Representative in connection with any action, suit or proceeding to
which the Stockholder Representative is made a party (whether or not involving a
third party) by reason of the fact he is or was acting as the Stockholder
Representative pursuant to the terms of this Agreement.

 

2.4                                 No Liability.  Neither the Stockholder
Representative nor any agent employed by him shall incur any liability to any
Company Stockholder by virtue of the failure or refusal of the Stockholder
Representative for any reason to consummate the transactions contemplated hereby
or relating to the performance of his other duties hereunder, except for actions
or omissions constituting fraud, bad faith or gross negligence.  Further,
notwithstanding anything in this Agreement to the contrary, the Stockholder
Representative is serving in that capacity solely for purposes of administrative
convenience and shall have no personal liability to Merger Sub, Surviving
Corporation, SI (USA), Parent or otherwise under this Agreement with respect to
his actions as Stockholders Representative on behalf of the Company Stockholders
and the Stockholder Representative’s sole and exclusive obligation and liability
shall be limited to funds provided directly or indirectly via the Escrow Account
to the Stockholder Representative.  Notwithstanding the foregoing or anything to
the contrary in this Agreement, none of the foregoing will in any way limit the
indemnification obligation of the Stockholder Representative, set forth in
Article X, in his capacity as a Company Stockholder, and/or in any way modify
the representations, warranties and covenants made by the Stockholders
Representative as a Company Stockholder.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
STOCKHOLDERS

 

3.1                                 Representations and Warranties of the
Stockholders.  As a material inducement to Parent, SI (USA) and Merger Sub to
enter into this Agreement and consummate the transactions contemplated hereby,
each stockholder of the Company, by approval of the Merger and the adoption of
this Agreement (collectively, the “Company Stockholders”), hereby severally (and
not jointly) represents and warrants to the Parent, SI (USA) and the Merger Sub
that, as of the date of this Agreement and as of the Closing Date, as follows:

 

(a)                                  Title to Company Stock.  Such Company
Stockholder has good and marketable title to the Company Stock which is to be
exchanged by such Company Stockholder pursuant to this Agreement, free and clear
of any and all Security Interests, option or rights of any nature. 
Section 3.1(a) of the Company Disclosure Schedule (as defined below) sets forth
a true and correct description of all Company Stock owned by such Company
Stockholder.

 

(b)                                 Authority.  Such Company Stockholder does
not, and the performance of his, her or its obligations hereunder will not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Entity, or prevent consummation of the Merger
or otherwise prevent the parties hereto from performing their obligations under
this Agreement, and such Company Stockholder

 

10

--------------------------------------------------------------------------------


 

has the full right, power and authority to approve the Merger and to execute and
deliver all agreements instruments and documents, (the “Company Stockholder
Agreements”) entered into in connection herewith by such Company Stockholder and
to perform such Company Stockholder’s obligations thereunder.  The Company
Stockholder Agreements to which each Company Stockholder is a party constitute
the valid and legally binding obligations of such Company Stockholder in
accordance with their respective terms.

 

(c)                                  Non-Contravention.  Such Company
Stockholder is not a party to, subject to or bound by any agreement or any
judgment, order, writ, law, rule, prohibition, injunction or decree of any court
or other governmental body which conflicts with, would be breached by or
defaulted under, or would prevent or impair the execution or delivery of this
Agreement or the Company Stockholder Agreements by such Company Stockholder, the
performance of such Company Stockholder’s obligations under this Agreement or
the Company Stockholder Agreements and the transactions contemplated thereunder,
or the sale or transfer of the Company Stockholder’s Shares pursuant hereto.

 

3.2                                 Representations and Warranties of the Major
Stockholders.  As a material inducement to Parent,  SI (USA)  Merger Sub to
enter into this Agreement and consummate the transactions contemplated hereby,
each Major Stockholder hereby jointly and severally represents and warrants to
the Parent,  SI (USA) and the Merger Sub that, as of the date of this Agreement
and as of the Closing Date, all of the statements contained in this Section 3.2
are true, correct and complete with respect to such Major Stockholder as of the
date of this Agreement and as of the Closing Date:

 

(a)                                  Authority.  Such Major Stockholder has the
full right, power and authority to execute and deliver this Agreement and all of
the other agreements, instruments and documents (the “Related Agreements”)
entered into in connection herewith by such Major Stockholder and to perform
such Major Stockholder’s obligations hereunder and thereunder.  This Agreement
and the Related Agreements to which each Major Stockholder is a party constitute
the valid and legally binding obligations of such Major Stockholder, enforceable
against such Major Stockholder in accordance with their respective terms.

 

(b)                                 Accredited Investor.  Such Major Stockholder
is an “accredited investor” as defined in Rule 501(a) of Regulation D, as
amended, under the Securities Act (“Regulation D”).  Such Major Stockholder
understands that the Merger Shares are being offered and sold in reliance on
specific exemptions from the registration and qualification requirements of
United States federal and state securities laws and that the Merger Sub and
Parent are relying upon the truth and accuracy of, and the Company’s and the
Major Stockholders’ compliance with, the representations, warranties,
agreements, acknowledgements and understandings set forth herein in order to
determine the availability of such exemptions and its eligibility to receive the
Merger Shares.

 

(c)                                  Purchase Entirely for Own Account.  The
Merger Shares, if any, to be received by each Major Stockholder hereunder will
be acquired by such Major Stockholder for his or her own account, not as nominee
or agent, for investment, and not with a view to, or for sale in connection
with, the distribution of the Merger Shares, or

 

11

--------------------------------------------------------------------------------


 

with any present intention of selling or otherwise disposing of all or any part
of the Merger Shares, except in accordance with the terms of the Lock-Up
Agreement.  No Major Stockholder has any agreement or understanding, whether or
not legally binding, direct or indirect, with any other Person to sell or
otherwise distribute the Merger Shares.  Such Major Stockholder understands that
the Merger Shares are not being registered under the Securities Act because the
issuance and sale of the Merger Shares is intended to be exempt from
registration under Section 4(2) of the Securities Act and the rules and
regulations promulgated thereunder, including Regulation D, as not involving a
public offering.  The Major Stockholders acknowledge that the Merger Shares
cannot be sold or otherwise transferred except (i) in compliance with the terms
of this Agreement and the Lock-Up Agreement, and (ii) unless (A) such securities
have been registered for sale pursuant to the Securities Act, (B) such
securities are sold pursuant to Rule 144 promulgated under the Securities Act,
or (C) the Company and/or such Major Stockholder, as applicable, have received
an opinion of counsel reasonably satisfactory to him, her or it that such
transfer may lawfully be made without registration under the Securities Act or
qualification under applicable state securities laws.

 

(d)                                 Restricted Securities.  Each Major
Stockholder understands that the Merger Shares are characterized as “restricted
securities” under the U.S. federal securities laws inasmuch as they are being
acquired from the Parent in a transaction not involving a public offering and
that under such laws and applicable regulations such securities may be resold
without registration under the Securities Act only in certain limited
circumstances and that no federal or state agency has passed upon the Merger
Shares or made any findings or determination as to the fairness of an investment
in the Merger Shares.

 

(e)                                  Investment Experience.  By reason of the
business and financial experience of such Major Stockholders and/or of the
business and financial experience of the persons that such Major Stockholder has
retained to advise him or her with respect to investment in the Merger Shares,
such Major Stockholder has the capacity to protect his or her respective
interest in investments of the nature of the Merger Shares.  Each Major
Stockholder has carefully evaluated his, her or its respective financial
resources and investment position and the risks associated with this investment
in the Merger Shares and is able to bear the economic risks, including a total
loss, of his, her or its respective investment in the Merger Shares.  Each Major
Stockholder understands that the purchase of the Merger Shares involves
substantial risk.

 

(f)                                    Disclosure of Information.  Each Major
Stockholder has had the opportunity to ask questions of, and receive answers
from, officers of the Parent and the Merger Sub regarding the terms and
conditions of this Agreement and other documents and materials, and the
transactions contemplated thereby, as well as the affairs of the Parent and the
Merger Sub and related matters.

 

(g)                                 Access to Professionals.  Each Major
Stockholder has had the opportunity to consult with counsel, tax and other
professionals of its, his or her choosing in connection with an investment in
the Merger Shares and has relied solely upon the

 

12

--------------------------------------------------------------------------------


 

advice of advisors with respect to the tax and other legal aspects of this
investment in the Merger Shares.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE MAJOR
STOCKHOLDERS

 

The Company and the Major Stockholders represent and warrant to Parent, SI (USA)
and the Merger Sub that, except as set forth in the Company Disclosure Schedule,
the statements contained in this Article IV are true and correct as of the
Closing. The Company Disclosure Schedule shall be arranged in sections and
subsections corresponding to the numbered and lettered sections and subsections
contained in each section and subsection of this Article IV.  The disclosures in
any section or subsection of the Company Disclosure Schedule shall qualify other
sections and subsections in this Article IV only to the extent it is reasonably
apparent from a reading of the disclosure that such disclosure is applicable to
such other sections and subsections.   For purposes of this Article IV, the
phrase “to the knowledge of the Company” or any phrase of similar import shall
be deemed to refer to the actual knowledge of the Major Stockholders as well as
any other knowledge which such person would have possessed had they made
reasonable inquiry of appropriate employees and agents of the Company with
respect to the matter in question.  The phrases “in any material respect” or “in
all material respects” or any phrase of similar import shall mean, to the extent
applicable, an event of or lack of event, that (i) gives a third party the right
to automatically terminate an agreement, (ii) results in monetary damages of a
material amount or (iii) the Company has received notice of a breach or event of
default that could result in either of the foregoing.

 

4.1                                 Organization, Qualification and Corporate
Power.  The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.  The Company is duly
qualified to conduct business and is in standing under the laws of each
jurisdiction listed in Section 4.1 of the Company Disclosure Schedule, which
jurisdictions constitute the only jurisdictions in which the nature of the
Company’s businesses or the ownership or leasing of its properties requires such
qualification.  The Company has all requisite corporate power and authority to
carry on the businesses in which it is engaged and to own and use the properties
owned and used by it.  The Company has furnished to the Merger Sub complete and
accurate copies of the Company’s formation and organizational documents.  The
Company is not in default under or in violation of any provision of its
formation or organizational documents.

 

4.2                                 Capitalization.

 

(a)                                  The authorized capital stock of the Company
consists of (i) 5,000,000 shares of Series A Preferred Stock $0.0001 par value
per share, of which, as of the date of this Agreement and as of the Closing
Date, 4,090,021 are issued and outstanding (the “Company Preferred Stock”), and
(ii) 10,000,000 shares of common stock $0.0001 par value per share, of which, as
of the date of this Agreement and as of the Closing Date, 5,000,000 shares are
issued and outstanding to the Company Stockholders only (the “Company Common
Stock” and together with the “Company Preferred Stock”, the “Company Stock”).

 

13

--------------------------------------------------------------------------------


 

(b)                                 Section 4.2 of the Company Disclosure
Schedule sets forth a complete and accurate list, as of the date of the
Agreement, of the holders of the Company Stock, showing the number of shares of
capital stock held by such stockholder.  All of the issued and outstanding
shares of the Company Stock have been duly authorized and validly issued and are
fully paid and nonassessable.  All of the issued and outstanding shares of the
Company Stock have been offered, issued and sold by the Company in compliance in
all material respects with all applicable Laws.

 

(c)                                  There are no Company stock plans and except
as set forth in Section 4.2 of the Company Disclosure Schedule, (i) no
subscription, warrant, option, convertible security or other right (contingent
or otherwise) to purchase or acquire any shares of capital stock of the Company
is authorized or outstanding, (ii) the Company has no obligation (contingent or
otherwise) to issue any subscription, warrant, option, convertible security or
other such right, or to issue or distribute to any holders of the Company Stock
any evidences of indebtedness or assets of the Company, (iii) the Company has no
obligation (contingent or otherwise, including any powers of attorney granted to
the Board of Directors of the Company) to purchase, redeem or otherwise acquire
any shares of the Company Stock or any interest therein or to pay any dividend
or to make any other distribution in respect thereof, and (iv) there are no
outstanding or authorized stock appreciation, phantom stock or similar rights
with respect to the Company.

 

(d)                                 Except as set forth in Section 4.2 of the
Company Disclosure Schedule, there is no agreement, written or oral, between the
Company and any holder of its securities, or, to the Company’s knowledge, among
any holders of its securities, relating to the sale, transfer (including
agreements relating to rights of first refusal, co-sale rights or “drag-along”
rights), registration or voting, of the Company Stock.

 

4.3                                 Authorization of Transaction.  The execution
and delivery by the Company of this Agreement and all other agreements
contemplated hereby, and the consummation of the transactions contemplated
hereby have been duly and validly authorized by all necessary corporate action
on the part of the Company.  This Agreement and each other agreement to which
the Company is a party constitute the valid and legally binding obligations of
the Company, enforceable against the Company in accordance with their respective
terms. Without limiting the foregoing, the Company has obtained all consents,
approvals and other authorizations from the Company’s Board of Directors and/or
the Company Stockholders under the Company’s organizational documents or any
other document pursuant to which the Company is required to obtain any such
consent or approval.

 

4.4                                 Noncontravention.  Except as disclosed in
Section 4.4 of the Company Disclosure Schedule, neither the execution and
delivery by the Company of this Agreement, nor the consummation of the
transactions contemplated hereby, will (a) conflict with or violate any
provision of the formation and organizational documents of the Company,
(b) require on the part of the Company any notice to or filing with, or any
permit, authorization, consent or approval of, any Governmental Entity,
(c) conflict with, result in a breach of, constitute (with or without due notice
or lapse of time or both) a default under, result in the acceleration of
obligations under, create in any party the right to terminate, modify or cancel,
or require any notice, consent or

 

14

--------------------------------------------------------------------------------


 

waiver under, any contract or agreement required to be disclosed on Section 4.4
of the Company Disclosure Schedule, (d) conflict with, result in a breach of,
constitute (with or without due notice or lapse of time or both) a default
under, result in the acceleration of obligations under, create in any party the
right to terminate, modify or cancel, or require any notice, consent or waiver
under, any contract or instrument to which the Company is a party or by which
the Company is bound or to which any of its respective assets is subject (other
than contracts and agreements required to be disclosed on Section 4.4 of the
Company Disclosure Schedule), (e) result in the imposition of any Security
Interest upon any assets of the Company or (f) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to the Company or any
of their respective properties or assets.

 

4.5                                 Company Subsidiaries.  Other than as set
forth in Section 4.5 of the Company Disclosure Schedule, the Company does not
control directly or indirectly or have any direct or indirect equity
participation or similar interest in any corporation, partnership, limited
liability company, joint venture, trust or other business association or entity.

 

4.6                                 Company Financial Statements.  The Company
has provided or made available to SI (USA) and Merger Sub the Company Financial
Statements attached hereto as Section 4.6 of the Company Disclosure Schedules. 
The Company Financial Statements (a) were prepared in accordance with GAAP
applied on a consistent basis (except as may be indicated in the notes to such
financial statements) and (b) fairly present the financial position of the
Company as of the dates thereof and the results of its operations and cash flows
for the periods indicated, consistent with the books and records of the Company,
except that the unaudited interim financial statements are subject to normal and
recurring year-end adjustments which will not be material in amount or effect
and do not include footnotes.

 

4.7                                 Absence of Certain Changes.  Since the
Company Most Recent Balance Sheet Date, (a) there has occurred no event or
development which, individually or in the aggregate, has had, or would
reasonably be expected to have in the future, a Company Material Adverse Effect
and (b) the Company has not taken any of the actions set forth in paragraphs
(a) through (n) of Section 6.3.

 

4.8                                 Undisclosed Liabilities.  The Company does
not have any Liabilities (whether known or unknown, whether absolute or
contingent, whether liquidated or unliquidated and whether due or to become
due), except for (a) Liabilities shown on the Company Most Recent Balance Sheet,
(b) Liabilities which have arisen since the Company Most Recent Balance Sheet
Date in the Ordinary Course of Business, (c) contractual and other Liabilities
incurred in the Ordinary Course of Business which are not required by GAAP to be
reflected on a balance sheet and (d) those Liabilities listed on Section 4.8 of
the Company Disclosure Schedule.

 

4.9                                 Tax Matters.

 

(a)                                  Except as set forth in Section 4.9 of the
Company Disclosure Schedule, all Tax Returns and tax reports required to be
filed with respect to the income, operations, business or assets of the Company
or each affiliated, combined or unitary group (“Tax Group”) of which the Company
has been a member (i) have been timely filed (or will be timely filed) with the
appropriate Governmental Entities for all periods

 

15

--------------------------------------------------------------------------------


 

ended on or prior to the Closing Date, (ii) are correct and complete in all
material respects and reflect accurately all liability for Taxes of the Company
or the Company’s Tax Group, as the case may be, for the periods to which such
returns relate and (iii) all Taxes shown as payable on such Tax Returns have
been paid (or will be timely paid), including, any and all Taxes incurred or
imposed as a result of the consummation of any of the transactions contemplated
by this Agreement.  Except as set forth in Section 4.9 of the Company Disclosure
Schedule, no Governmental Authority of a jurisdiction in which the Company does
not file Tax Returns has notified the Company that the Company may be liable to
file Tax Returns in such jurisdiction.

 

(b)                                 All Taxes that the Company or its Tax Group
are required by Law to withhold or collect for all periods ending on or prior to
the Closing Date have been timely withheld or collected, or adequately reserved
for on the books and records of the Company, and to the extent required by Law
have been paid to the appropriate Governmental Entity.

 

(c)                                  The Company has previously delivered or
made available to the SI (USA) and Merger Sub or its agents or representatives
true, correct and complete copies of each of the federal, state, local, and
other Tax Returns filed by the Company or its Tax Group for the past three
fiscal years which were due, without regard to any extensions granted, on or
before the date hereof.

 

4.10                           Assets.

 

(a)                                  The Company is the true and lawful owner,
and has good title to, all of the Company’s assets, free and clear of all
Security Interests, except as set forth in Section 4.10(a) of the Company
Disclosure Schedule.  The Company owns or leases all of its assets and they are
sufficient for the conduct of its business as presently conducted.

 

(b)                                 Each item of equipment and other asset that
the Company has possession of pursuant to a lease agreement or other contractual
arrangement is in such condition that, upon its return to its lessor or owner
under the applicable lease or contract listed on Section 4.10(b) of the Company
Disclosure Schedule, the obligations of the Company to such lessor or owner will
have been discharged in full.

 

4.11                           Owned Real Property.  The Company does not own
any real property in its own name.

 

4.12                           Real Property Leases.  The Company’s only Lease
is the Leased Real Property Lease.  The Company has delivered or made available
to the SI (USA) Merger Sub a complete and accurate copy of the Leased Real
Property Lease.  With respect to the Leased Real Property Lease:

 

(a)                                  it is legal, valid, binding, enforceable
and in full force and effect;

 

(b)                                 assuming no breach thereof by Surviving
Corporation following the Closing, the Leased Real Property Lease, as amended,
will continue to be legal, valid, binding, enforceable and in full force and
effect immediately following the Closing in

 

16

--------------------------------------------------------------------------------


 

accordance with the terms thereof as in effect immediately prior to the Closing;
neither the Company nor to the knowledge of the Company any other party, is in
breach or violation of, or default under, the Leased Real Property Lease in any
material respect, and no event has occurred, is pending or, is to the knowledge
of the Company threatened, which, after the giving of notice, with lapse of
time, or otherwise, would constitute a breach or default by the Company or, any
other party in any material respect under the Leased Real Property Lease, and
all rents due to date on the Leased Real Property Lease have been paid;

 

(c)                                  there are no disputes, oral agreements or
forbearance programs in effect as to the Leased Real Property Lease;

 

(d)                                 the Company has not assigned, transferred,
conveyed, mortgaged, deeded in trust or encumbered any interest in the Leased
Real Property Lease;

 

(e)                                  all facilities leased or subleased
thereunder are supplied with utilities and other services adequate for the
operation of said facilities as currently operated; and

 

(f)                                    the Company is not aware of any Security
Interest, easement, covenant or other restriction applicable to the real
property subject to the Leased Real Property Lease which would reasonably be
expected to materially impair the current uses or the occupancy by the Company
of the property subject thereto.

 

4.13                           Intellectual Property.

 

(a)                                  Company Registrations.  Section 4.13(a) of
the Company Disclosure Schedule lists (i) all Company Registrations, in each
case enumerating specifically the applicable filing or registration number,
title, jurisdiction in which filing was made or from which registration issued,
date of filing or issuance, names of all current applicant(s) and registered
owners(s), as applicable, and (ii) all other Company Intellectual Property. 
Except as set forth in Section 4.13(a) of the Company Disclosure Schedule, all
assignments of Company Registrations to the Company have been properly executed
and recorded.  All Company Registrations are valid and enforceable and all
issuance, renewal, maintenance and other payments that are or have become due
with respect thereto have been timely paid by or on behalf of the Company.

 

(b)                                 Prosecution Matters.  There are no
inventorship challenges, opposition or nullity proceedings or interferences
declared or commenced or to the knowledge of the Company threatened, with
respect to any material Patent Rights included in the Company Registrations.  To
the knowledge of the Company, the Company has complied with their duty of candor
and disclosure to all relevant domestic and foreign patent offices with respect
to all patent and trademark applications filed by or on behalf of the Company in
all material respects and has made no material misrepresentation in such
applications.  Except as set forth on Section 4.13(b) of the Company Disclosure
Schedule, the Company has no knowledge of any information that

 

17

--------------------------------------------------------------------------------


 

would preclude the Company from having clear title to the Company Registrations
or affecting the patentability or enforceability of any Company Registrations.

 

(c)                                  Ownership; Sufficiency.  Each item of
Company Intellectual Property will be owned or available for use by the Company
immediately following the Closing on substantially identical terms and
conditions as it was immediately prior to the Closing.  The Company is the sole
and exclusive owner of, or has a valid license to use all Company Owned
Intellectual Property, free and clear of any Security Interests and all license
or joint owners of the Company Owned Intellectual Property are listed in
Section 4.13(c) of the Company Disclosure Schedule.  The Company Intellectual
Property constitutes all Intellectual Property necessary to conduct the
Company’s business in all material respects in the manner currently conducted.

 

(d)                                 Infringement by Company.  To the knowledge
of the Company, the Company Owned Intellectual Property does not infringe or
violate, or constitute a misappropriation of, any Intellectual Property rights
of any third party.  Section 4.13(d) of the Company Disclosure Schedule lists
any complaint, claim or notice, or threat of any of the foregoing (including any
notification that a license under any patent is or may be required), received by
the Company alleging any such infringement, violation or misappropriation and
any request or demand for indemnification or defense received by the Company
from any reseller, distributor, customer, user or any other third party; and
copies of all such complaints, claims, notices, requests, demands or threats, as
well as any legal opinions, studies, market surveys and analyses relating to any
alleged or potential infringement, violation or misappropriation have been
provided or made available to the Merger Sub.

 

(e)                                  Infringement of Company Rights.  Except as
set forth in Section 4.13(e) of the Company Disclosure Schedule, to the
knowledge of the Company, no person (including, without limitation, any current
or former employee or consultant of the Company) is infringing, violating or
misappropriating any of the Company Owned Intellectual Property or any Company
Licensed Intellectual Property which is exclusively licensed to the Company.

 

(f)                                    Outbound IP Agreements. 
Section 4.13(f) of the Company Disclosure Schedule identifies each license,
covenant or other agreement pursuant to which the Company has assigned,
transferred, licensed, distributed or otherwise granted any right or access to
any person, or covenanted not to assert any right, with respect to any past,
existing or future Company Intellectual Property.  Except for the sale of
Company Products in the Ordinary Course of Business, the Company has not agreed
to indemnify any person against any infringement, violation or misappropriation
of any Intellectual Property rights with respect to any third party Intellectual
Property rights.

 

(g)                                 Employee and Contractor Assignments.  Except
as set forth in Section 4.13(g) of the Company Disclosure Schedule, all current
and former employees, managers, stockholders, founders and independent
contractors of the Company have executed a valid and binding written
confidentiality/inventions agreement assigning to the Company all right, title
and interest in any inventions and works of authorship related

 

18

--------------------------------------------------------------------------------


 

to the Company’s business, whether or not patentable, invented, created,
developed, conceived and/or reduced to practice during the term of such
employee’s or manager’s employment or such stockholder’s or founder’s
association with the Company or such independent contractor’s work for the
Company, and all Intellectual Property rights therein.

 

4.14                           Contracts.

 

(a)                                  Section 4.14 of the Company Disclosure
Schedule lists by corresponding subsection the following Contracts to which the
Company is a party as of the date of this Agreement:

 

(i)                                     any agreement (or group of related
agreements) under which it has created, incurred, assumed or guaranteed (or may
create, incur, assume or guarantee) an obligation (including capitalized lease
obligations) which may not be terminated on 90 days written notice involving
more than $50,000;

 

(ii)                                  any agreement for the disposition of any
portion of the assets or business of the Company;

 

(iii)                               any agreement imposing confidentiality
obligations on the Company;

 

(iv)                              any agreement which contains any provisions
requiring the Company to indemnify any other party (excluding indemnities
contained in agreements for the purchase, sale or license of Company Products
entered into in the Ordinary Course of Business); and

 

(v)                                 any agreement under which the Company is
restricted from selling, licensing or otherwise distributing any of its
technology or Company Products, or providing services to, customers or potential
customers or any class of customers, in any geographic area, during any period
of time or any segment of the market or line of business; or in which the
Company has granted manufacturing rights, “most favored nation” pricing
provisions or marketing or distribution rights relating to any products or
territory or has agreed to purchase a minimum quantity of goods or services or
has agreed to purchase goods or services exclusively from a certain party.

 

(b)                                 The Company has delivered or made available
to SI (USA) and the Merger Sub a complete and accurate copy of each agreement
listed in Section 4.13 or Section 4.14 of the Company Disclosure Schedule.  With
respect to each agreement so listed, except as set forth in Section 4.14(b) of
the Company Disclosure Schedule:  (i) the agreement is legal, valid, binding and
enforceable and in full force and effect; (ii) assuming no breach thereof by
Surviving Corporation following the Closing, the agreement will continue to be
legal, valid, binding and enforceable and in full force and effect immediately
following the Closing in accordance with the terms thereof as in effect
immediately prior to the Closing; and (iii) neither the Company nor, to the
knowledge of the Company, any other party, is in breach or violation of, or
default under, any such

 

19

--------------------------------------------------------------------------------


 

agreement in any material respect, and no event has occurred, is pending or, to
the knowledge of the Company, is threatened, which, after the giving of notice,
with lapse of time, or otherwise, would constitute a breach or default by the
Company or, to the knowledge of the Company, any other party under such
agreement.

 

(c)                                  All agreements, written or oral, between
the Company and any holder of its securities, or among any holders of its
securities, relating to the sale, transfer (including agreements relating to
rights of first refusal, co-sale rights or “drag-along” rights), registration or
voting, of the capital stock of the Company, are listed on Section 4.14(c) of
the Company Disclosure Schedule, and all such agreements will terminate as of
the Closing without any further action of any party thereto.

 

4.15                           Accounts Receivable.  All accounts receivable of
the Company reflected on the Company Most Recent Balance Sheet (other than those
paid since such date) are valid receivables and except as set forth in
Section 4.15 of the Company Disclosure Schedule, are subject to no setoffs,
credits, allowances, discounts, charge-backs or counterclaims and are current
and not in excess of the Company’s reserves for bad debts on the Company Most
Recent Balance Sheet.  A complete and accurate list of the accounts receivable
reflected on the Company Most Recent Balance Sheet, showing the aging thereof,
is included in Section 4.15 of the Company Disclosure Schedule.  All accounts
receivable of the Company that have arisen since the Company Most Recent Balance
Sheet Date are valid receivables and except as set forth in Section 4.15 of the
Company Disclosure Schedule, are subject to no setoffs, credits, allowances,
discounts, charge-backs or counterclaims and are current and not in excess of
the Company’s reserves for bad debts on the Company’s Most Recent Balance
Sheet.  The Company has not received any written notice from an account debtor
stating that any account receivable in an amount in excess of $25,000 is subject
to any contest, claim or setoff by such account debtor.

 

4.16                           Powers of Attorney.  There are no outstanding
powers of attorney executed on behalf of the Company.

 

4.17                           Insurance.  Section 4.17 of the Company
Disclosure Schedule lists each insurance policy (including fire, theft,
casualty, comprehensive general liability, workers compensation, pension, group
life, business interruption, environmental, product liability and automobile
insurance policies and bond and surety arrangements) to which the Company is a
party, all of which are in full force and effect.  There is no claim pending
under any such policy as to which coverage has been questioned, denied or
disputed by the underwriter of such policy.  All premiums due and payable under
all such policies have been paid; to the knowledge of the Company, the Company
is not liable for retroactive premiums or similar payments; and the Company is
otherwise in compliance in all material respects with the terms of such
policies.  The Company has no knowledge of any threatened termination of, or
premium increase with respect to, any such policy.  Assuming no violation
thereof by the Surviving Corporation following the Closing, each such policy
will continue to be enforceable and in full force and effect immediately
following the Closing in accordance with the terms thereof as in effect
immediately prior to the Closing.

 

4.18                           Litigation.  Except as set forth in Section 4.18
of the Company Disclosure Schedule, there is no Legal Proceeding which is
pending or to the knowledge of the Company

 

20

--------------------------------------------------------------------------------


 

has been threatened against the Company which (a) seeks either damages in excess
of $25,000 or equitable relief or (b) in any manner challenges or seeks to
prevent, enjoin, alter or delay the transactions contemplated by this
Agreement.  There are no judgments, orders or decrees outstanding against the
Company.

 

4.19                           Product Warranties; Products Liability; Product
Quality.

 

(a)                                  A true and complete list of all Company
Products is set forth in Section 4.19(a) of the Company Disclosure Schedule.

 

(b)                                 No Company Product or service manufactured,
sold, leased, licensed or delivered by the Company is subject to any guaranty,
warranty, right of return, right of credit or other indemnity other than (i) the
applicable standard terms and conditions of sale of the Company, which are set
forth in Section 4.19(b) of the Company Disclosure Schedule and
(ii) manufacturers’ warranties for which the Company does not have any
liability.

 

(c)                                  Except as set forth on Section 4.19(c) of
the Company Disclosure Schedule, no material claim for product liability injury
to persons or damage to property caused by the Company’s products has ever been
made or threatened against the Company.

 

(d)                                 All Company Products manufactured, sold,
leased, licensed or delivered by the Company are free from significant defects
in design, workmanship and materials and conform in all material respects to the
written Documentation and specifications therefor.  The Company has not received
any warranty claims, contractual terminations or requests for settlement or
refund due to the failure of any of its Company Products to meet their
specifications or otherwise to satisfy end user needs or for harm or damage to
any third party in any material amount.  The Company has also not received
notice of any, and to the knowledge of the Company there are not any, set of
facts that (i) would reasonably be likely to furnish a basis for the recall,
withdrawal or suspension of any Company Product, approval or consent of any
Governmental Entity with respect to any Company Product, (ii) would reasonably
be likely to furnish a basis for the recall, withdrawal or suspension of any
Company Product or service by Order of any state, federal or foreign court of
law, or (iii) would reasonably be likely to otherwise cause the Company or the
Business to recall, withdraw or suspend any of the Company Products from the
market or to change the marketing classification of any of its Company
Products.  The Company has not received written notice of any, and to the
knowledge of the Company there are not any, Defects in any of the Company
Products that is reasonably likely to give rise to any Damages in excess of
insurance or that will cause such Company Product not to be useable as intended
or marketed.

 

4.20                           Employees.

 

(a)                                  Section 4.20 of the Company Disclosure
Schedule contains a list of all employees of the Company, along with the
position of each employee.  The Company has provided or made available to the
Merger Sub a list showing the annual rate of

 

21

--------------------------------------------------------------------------------


 

compensation (including salary, bonus and fringe benefits) of each such person. 
Except as set forth in Section 4.20 of the Company Disclosure Schedule, each
employee is an “at will” employee. Assuming no breach thereof by Surviving
Corporation following the Closing, all of the agreements referenced in the
preceding sentence will continue to be legal, valid, binding and enforceable and
in full force and effect immediately following the Closing in accordance with
the terms thereof as in effect immediately prior to the Closing.  Section 4.20
of the Company Disclosure Schedule contains a list of all employees of the
Company who are not a party to a non-competition agreement with the Company. 
The Company is in compliance in all material respects with all applicable laws
relating to the hiring and employment of employees.

 

(b)                                 The Company is and has been in compliance in
all material respects with all applicable statutes regarding employment related
matters (including, but not limited to those related to employment practices,
terms and conditions of employment, wages and hours and occupational health and
safety) with respect to its current and former personnel.

 

(c)                                  The Company (i) has withheld and reported
all amounts required by statute or by agreement to be withheld and reported with
respect to salaries and other payments to its current and former personnel;
(ii) is not liable for any arrears of salaries, other payments, Taxes, or any
penalty for failure to comply with any of the foregoing; and (iii) is not liable
for any payment to any government authority, with respect to unemployment
compensation benefits, social security or other benefits or obligations for its
current and former personnel (other than routine payments to be made in the
normal course of business and consistent with past practice).

 

(d)                                 The Company is not a party to or bound by
any collective bargaining agreement, nor has it experienced any strikes,
grievances, claims of unfair labor practices or other collective bargaining
disputes.  The Company has no knowledge of any organizational effort made or
threatened, either currently or within the past two years, by or on behalf of
any labor union with respect to employees of the Company.

 

4.21                           Employee Benefits.

 

(a)                                  Section 4.21(a) of the Company Disclosure
Schedule contains a complete and accurate list of all Company Plans.  Complete
and accurate copies of (i) all Company Plans which have been reduced to writing,
(ii) written summaries of all unwritten Company Plans, (iii) all related trust
agreements, insurance contracts and summary plan descriptions, and (iv) any
annual reports filed with a Governmental Entity and (for all funded plans) all
plan financial statements for the last five plan years for each Company Plan,
have been delivered or made available to the Merger Sub.

 

(b)                                 Each Company Plan has been administered in
all material respects in accordance with its terms and the Company has in all
respects met its obligations with respect to each Company Plan and has made all
required contributions thereto.  All material filings and reports as to each
Company Plan required to have been submitted to

 

22

--------------------------------------------------------------------------------


 

any Governmental Entity have been duly submitted.  No Company Plan has assets
that include securities issued by the Company.

 

(c)                                  There are no Legal Proceedings against or
involving any Company Plan or asserting any rights or claims to benefits under
any Company Plan that could give rise to any material liability.

 

(d)                                 Except for amounts to be paid pursuant to
the Severance Plan and Retention Bonus Plan, there are no unfunded obligations
under any Company Plan providing benefits after termination of employment to any
employee of the Company (or to any beneficiary of any such employee), including
but not limited to retiree health coverage and deferred compensation.

 

(e)                                  No act or omission has occurred and no
condition exists with respect to any Company Plan that would subject the Company
to (i) any material fine, penalty, tax or liability of any kind imposed under
any applicable statute, law or regulation or (ii) any contractual
indemnification or contribution obligation protecting any fiduciary, insurer or
service provider with respect to any Company Plan.

 

(f)                                    Each Company Plan is amendable and
terminable unilaterally by the Company at any time without liability or expense
to the Company or such Company Plan as a result thereof and no Company Plan,
plan documentation or agreement, summary plan description or other written
communication distributed generally to employees by its terms prohibits the
Company from amending or terminating any such Company Plan.

 

(g)                                 Section 4.21(g) of the Company Disclosure
Schedule discloses each: (i) agreement with any Company Stockholder, director,
executive officer or other employee of the Company (A) the benefits of which are
contingent, or the terms of which are altered, upon the occurrence of a
transaction involving the Company of the nature of any of the transactions
contemplated by this Agreement, (B) providing any term of employment or
compensation guarantee or (C) providing severance benefits or other benefits or
other benefits after the termination of employment of such director, executive
officer or key employee; and (ii) agreement or plan binding the Company
including any stock option plan, stock appreciation right plan, restricted stock
plan, stock purchase plan, severance benefit plan or Company Plan, any of the
benefits of which will be increased, or the vesting of the benefits of which
will be accelerated, by the occurrence of any of the transactions contemplated
by this Agreement or the value of any of the benefits of which will be
calculated on the basis of any of the transactions contemplated by this
Agreement.

 

(h)                                 Section 4.21(h) of the Company Disclosure
Schedule sets forth the policy of the Company with respect to accrued vacation,
accrued sick time and earned time off and the amount of such liabilities
(including accrued but unpaid holiday salary and holiday payments) as of
March 31, 2008

 

23

--------------------------------------------------------------------------------


 

4.22         Environmental Matters.

 

(a)           To the knowledge of the Company, the Company is and has been in
compliance in all material respects with all applicable Environmental Laws. 
There is no pending or, to the knowledge of the Company, threatened civil or
criminal litigation, written notice of violation, formal administrative
proceeding, or investigation, inquiry or information request by any Governmental
Entity, relating to any Environmental Law involving the Company.

 

(b)           The Company currently holds and has in the past held all Permits
related to environmental matters necessary for its operations as currently
conducted and as currently planned or contemplated to be conducted.

 

(c)           To the knowledge of the Company, the Company does not have any
liabilities or obligations arising from the release of any Materials of
Environmental Concern into the environment.  To the knowledge of the Company,
the Company (i) is not and will not be liable for any clean-up or other
remediation acts regarding soil or groundwater with respect to any activities
that have taken place before the Closing Date, and (ii) has not or will not in
the future have any other liability related to the environment (including under
statutes related to compensation for damage caused on the environment, on the
property of third parties, or on the health of individuals) with respect to any
activities that have taken place before the Closing Date.

 

(d)           The Company is not a party to or bound by any court order,
administrative order, consent order or other agreement between the Company and
any Governmental Entity entered into in connection with any legal obligation or
liability arising under any Environmental Law.

 

(e)           To the knowledge of the Company, set forth in Section 4.22(e) of
the Company Disclosure Schedule is a list of all documents (whether in hard copy
or electronic form) that contain any environmental reports, investigations and
audits relating to premises currently or previously owned or operated by the
Company (whether conducted by or on behalf of the Company or a third party, and
whether done at the initiative of the Company or directed by a Governmental
Entity or other third party) which the Company has possession of or access to. 
A complete and accurate copy of each such document has been provided or made
available to the Merger Sub.

 

(f)            The Company is not aware of any material environmental liability
of any solid or hazardous waste transporter or treatment, storage or disposal
facility that has been used by the Company.

 

4.23         Legal Compliance.  The Company is currently conducting, and has at
all times conducted, its business in compliance in all material respects with
all applicable Laws.  The Company has not received any notice or communication
from any Governmental Entity or any other party alleging material noncompliance
with any applicable law, rule or regulation.

 

4.24         Customers and Suppliers.  Section 4.24 of the Company Disclosure
Schedule sets forth a list of (a) each customer that accounted for more than 1%
of the consolidated revenues of the Company during the last full fiscal year or
the interim period

 

24

--------------------------------------------------------------------------------


 

through the Company Most Recent Balance Sheet Date and the amount of revenues
accounted for by such customer during each such period, (b) the seven
(7) largest suppliers of Company Products or services to the Company for the
twelve-month period ending December 31,  2007 and (c) the seven (7) largest
suppliers of Company Products or services to the Company for the three-month
period ending March 31, 2008.  No such customer or supplier has indicated within
the past year that it will stop, or decrease the rate of, buying Company
Products or supplying Company Products, as applicable, to the Company.  No
purchase order or commitment of the Company is in excess of normal requirements,
nor are prices provided therein in excess of current market prices for the
Company Products or services to be provided thereunder.  Except as disclosed on
Section 4.24 of the Company Disclosure Schedule, no customer has notified the
Company that it will discontinue any of its Company Products or programs.

 

4.25         Permits.  Section 4.25 of the Company Disclosure Schedule sets
forth a list of all Permits issued to or held by the Company.  Such listed
Permits are the only Permits that are required for the Company to conduct its
business as presently conducted.  To the knowledge of the Company, each such
Permit is in full force and effect; to the knowledge of the Company, the Company
is in compliance in all material respects with the terms of each such Permit;
and, to the knowledge of the Company, no suspension or cancellation of such
Permit has been overtly threatened.

 

4.26         Certain Business Relationships With Affiliates.  Except as
disclosed in Section 4.26 of the Company Disclosure Schedule, no Affiliate of
the Company (a) has any claim or cause of action against the Company or (b) owes
any money to, or is owed any money by, the Company, except for salaries,
reimbursements and payments in the Ordinary Course of Business.  Section 4.26 of
the Company Disclosure Schedule describes any commercial transactions or
relationships between the Company and any Affiliate thereof which occurred or
have existed since the beginning of the time period covered by the Company
Financial Statements.

 

4.27         Brokers’ Fees.  Except for the fees due to Christenberry Collet &
Company, Inc., the Company does not have any liability or obligation to pay any
fees or commissions to any other broker, finder or agent with respect to the
transactions contemplated by this Agreement.

 

4.28         Books and Records.  The minute books and other similar records of
the Company contain complete and accurate records of all actions taken at any
meetings of the Company’s stockholders, Board of Directors or any committee
thereof and of all written consents executed in lieu of the holding of any such
meeting.  Section 4.28 of the Company Disclosure Schedule contains a list of all
bank accounts and safe deposit boxes of the Company and the names of persons
having signature authority with respect thereto or access thereto.

 

4.29         Inventory.  To the knowledge of the Company, except as set forth in
Section 4.29 of the Company Disclosure Schedule, the inventory of finished goods
of the Company has been manufactured in accordance with all applicable
manufacturing specifications, and if applicable, purchase order specifications. 
Except as set forth in Section 4.29 of the Company Disclosure Schedule, since
December 31, 2007, no inventory items have been sold or disposed of except in
the Ordinary Course of Business, and none of the Company’s inventory is

 

25

--------------------------------------------------------------------------------


 

slow moving or obsolete.  Additionally, except as set forth in Section 4.29 of
the Company Disclosure Schedule, to the knowledge of the Company, the Company
has not received notice from any of its customers that the items held in its
inventory are being discontinued or will not be purchased by such customer and
to the knowledge of the Company no items held in inventory are subject to any
recall or product liability claim.

 

4.30         Preparation of Disclosure and Solicitation Materials.  The
Company’s board of directors submitted to the Company Stockholders, a proxy
statement describing the terms of the Merger and this Agreement, the Company,
its business and operations, the Parent and SI (USA) and their respective
businesses and operations, which included, among other things, (a) notice of a
shareholders meeting to approve the transactions contemplated by this Agreement,
(b) a written consent to the Merger and/or waiver by such Company Stockholder of
such Company Stockholder’s right to elect to receive payment in accordance with
dissenter’s rights under the Delaware General Corporation Law, (c) the
dissenter’s rights notice sent in accordance with the Delaware General
Corporation Law, and (d) an “election form” to be executed by each Company
Stockholder which indicates if such Company Stockholder will accept his, her or
its portion of the Merger Consideration in either (i) all cash (the “First
Option”), or (ii) half cash and the other half comprised of the Parent Common
Stock, the exact number of which to be determined in accordance with the
methodologies and procedures set forth in Schedule 1.6(a) (the “Second
Option”).  With the exception of the Major Stockholders, all of the Company
Stockholders elected the First Option and each and every Company Stockholder
executed the written consent approving the Merger.  Each of the Company
Stockholders waived their respective dissenter’s rights under the Delaware
General Corporation Law.

 

4.31         Disclosure.  No representation or warranty by the Company, or the
Major Stockholders contained in this Agreement, and no statement contained in
the Company Disclosure Schedule or in any other document, certificate or other
instrument executed by the Company Stockholders or the Company pursuant to this
Agreement, contains or will contain any untrue statement of a material fact or
omits or will omit to state any material fact necessary, in light of the
circumstances under which it was or will be made, in order to make the
statements herein or therein not misleading.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE MERGER SUB AND SI (USA)

 

The Merger Sub and SI (USA) represents and warrants to the Company and the Major
Stockholders that, except as set forth in the Merger Sub Disclosure Schedule,
the statements contained in this Article V are true and correct as of the date
of this Agreement and will be true and correct as of the Closing as though made
as of the Closing, except to the extent such representations and warranties are
specifically made as of a particular date (in which case such representations
and warranties will be true and correct as of such date).  The Merger Sub
Disclosure Schedule shall be arranged in sections and subsections corresponding
to the numbered and lettered sections and subsections contained in this
Article V.  The disclosures in any section or subsection of the Merger Sub
Disclosure Schedule shall qualify other sections and subsections in this
Article V only to the extent it is reasonably apparent from a reading of the
disclosure that such disclosure is applicable to such other sections and
subsections.  For purposes

 

26

--------------------------------------------------------------------------------


 

of this Article V, the phrase “to the knowledge of the Merger Sub or SI (USA)”
or any phrase of similar import shall be deemed to refer to the actual knowledge
of the individuals identified on Schedule 5, as well as any other knowledge
which such persons would have possessed had they made reasonable inquiry of
appropriate employees and agents of the Merger Sub or SI (USA) with respect to
the matter in question.

 

5.1           Organization, Qualification and Corporate Power.  The Merger Sub
and SI (USA) are corporations duly organized, validly existing and in corporate
and tax good standing under the laws of the State of Rhode Island.  The Merger
Sub and SI (USA) are duly qualified to conduct business and are in good standing
under the laws of each jurisdiction listed in Section 5.1 of the Merger Sub
Disclosure Schedule, which jurisdictions constitute the only jurisdictions in
which the nature of the Merger Sub’s or SI (USA)’s businesses or the ownership
or leasing of their properties requires such qualification, except for those
jurisdictions in which the failure to be so qualified or in good standing,
individually or in the aggregate, has not had and would not reasonably be
expected to have a material adverse effect on the Merger Sub or SI (USA).  The
Merger Sub and SI (USA) have all requisite corporate power and authority to
carry on the businesses in which they are engaged and to own and use the
properties owned and used by them.  The Merger Sub and SI (USA) have furnished
to the Company complete and accurate copies of their corporate formation and
organizational documents.  Neither the Merger Sub nor SI (USA) is in default
under or in violation of any provision of its corporate formation or
organizational documents.

 

5.2           Capitalization.  The authorized capital stock of the Parent
consists of (a) 1,000,000 shares of preferred stock, $.0001 par value per share,
of which no shares are issued or outstanding or held in the Parent’s treasury,
and 100,000,000 shares of Common Stock, of which, as of January 31, 2008,
13,907,892 shares were validly issued and outstanding, fully paid and
nonassessable, (b) 1,600,000 shares were reserved for issuance pursuant to
Parent’s stock option plan for its employees and directors and (c) 3,633,953
shares were reserved for issuance upon the conversion of the Parent’s
outstanding warrants.  Except for options and rights relating to shares
described in clauses (b) and (c) of the preceding sentence, and except as set
forth in Section 5.2 of the Merger Sub Disclosure Schedule, there are no
options, warrants or other rights, agreements or commitments (contingent or
otherwise) obligating the Parent to issue shares of its capital stock or any
other securities convertible into or evidencing the right to subscribe to shares
of its capital stock.  All of the issued and outstanding capital stock of the
Merger Sub is owned by SI (USA).

 

5.3           Authorization of Transaction.  The Merger Sub and SI (USA) have
all requisite power and authority to execute and deliver this Agreement and to
perform their obligations hereunder.  The execution and delivery by the Merger
Sub and SI (USA) of this Agreement and the consummation by the Merger Sub and SI
(USA) of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action on the part of the Merger Sub and
SI (USA).  This Agreement has been duly and validly executed and delivered by
the Merger Sub and SI (USA) and constitutes the valid and binding obligations of
the Merger Sub and SI (USA), enforceable against the Merger Sub and SI (USA) in
accordance with its terms.

 

27

--------------------------------------------------------------------------------


 

5.4           Noncontravention.  Neither the execution and delivery by the
Merger Sub and SI (USA) of this Agreement, nor the consummation by the Merger
Sub and SI (USA) of the transactions contemplated hereby, will (a) conflict with
or violate any provision of the corporate formation or organizational documents
of the Merger Sub or SI (USA), (b) require on the part of the Merger Sub or SI
(USA) any notice to or filing with, or any permit, authorization, consent or
approval of, any Governmental Entity, (c) conflict with, result in a breach of,
constitute (with or without due notice or lapse of time or both) a default
under, result in the acceleration of obligations under, create in any party the
right to terminate, modify or cancel, or require any notice, consent or waiver
under, any contract or instrument to which the Merger Sub or SI (USA) is a party
or by which the Merger Sub or SI (USA) is bound or to which any of their
respective assets is subject, (d) result in the imposition of any Security
Interest upon any assets of the Merger Sub or SI (USA) or (e) violate any order,
writ, injunction, decree, statute, rule or regulation applicable to the Merger
Sub or SI (USA) or any of their respective properties or assets.

 

5.5           Litigation.  There is no Legal Proceeding which is pending or, to
the Merger Sub’s or SI (USA)’s knowledge, has been threatened against the Merger
Sub or SI (USA) which (a) seeks either damages in excess of $25,000 or equitable
relief or (b) in any manner challenges or seeks to prevent, enjoin, alter or
delay the transactions contemplated by this Agreement.  There are no judgments,
orders or decrees outstanding against the Merger Sub or SI (USA).

 

5.6           Legal Compliance.  Merger Sub is currently conducting, and has at
all times conducted its business in compliance with each applicable law
(including rules and regulations thereunder) of any federal, state, local or
foreign government, or any Governmental Entity.  Merger Sub has not received any
notice or communication from any Governmental Entity alleging noncompliance with
any applicable law, rule or regulation.

 

5.7           Reports and Financial Statements. Merger Sub has previously made
available to the Company true and correct copies of (i) Parent’s Form 10-K for
the yeaer ended December 31, 2007 (the “Form 10-K”), and (ii) all reports filed
by Parent with the Securities and Exchange Commission (the “Commission”) under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) since the
Form 10-K.  As of its date, the Form 10-K complied in all material respects with
then applicable published rules and regulations of the Commission with respect
thereto at the date of their issuance and did not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  Since the Form 10-K,
there is no action, suit, claim, investigation or proceeding pending against or,
to the knowledge of Merger Sub or SI (USA), threatened against Merger Sub, SI
(USA) and/or Parent or their respective properties and assets before any court
or arbitrator or any governmental entity, that, if adversely determined, would
have a Material Adverse Effect.  Neither Merger Sub, SI (USA) nor Parent is not
subject to any order, writ, judgment, decree, or injunction that has had a
Material Adverse Effect.  Each of the consolidated financial statements included
in the Form 10-K has been prepared in accordance with generally accepted
accounting principles applied on a consistent basis (except as may be indicated
therein or in the notes thereto) and fairly presents the financial position of
the entity or entities to which it relates as at its date or the results of
operations, stockholders’ equity or cash flows of such

 

28

--------------------------------------------------------------------------------


 

entity or entities.  The Parent has made all filings required by the Exchange
Act since January 1, 2007.

 

5.8           Validity of Common Stock.  The Merger Shares to be issued in the
transaction will, when issued, be validly issued, fully paid and nonassessable.

 

5.9           Consents and Approvals of Governmental Entities.  Except for
(a) the requirements of state securities (or “blue sky”) laws, (b) the filing of
appropriate documents with the Nasdaq Stock Market, and (c) the filing of a
Form D and a Form 8-K with the Commission, if applicable, no consent, approval
or authorization of, or declaration, filing or registration with, any
governmental entity is required to be made or obtained by Merger Sub, SI (USA)
or Parent in connection with the execution, delivery and performance of this
Agreement or the consummation of the transactions contemplated hereby.

 

5.10         Absence of Certain Changes or Events.  Since the Form 10-Q, there
has not been a material adverse effect on the business of the Merger Sub, SI
(USA) or Parent.

 

5.11         Disclosure.  Neither the representations or warranties made by
Merger Sub and SI (USA) in this Agreement, nor the Merger Sub Disclosure
Schedule or any other certificate executed and delivered by Merger Sub or SI
(USA) pursuant to this Agreement, when taken together and with knowledge of the
contents of the Form 10-Q and Form 8-K, contains any untrue statement of a
material fact, or omits to state a material fact necessary to make the
statements or facts contained herein or therein not misleading in light of the
circumstances under which they were furnished.

 

ARTICLE VI
[INTENTIONALLY LEFT BLANK]

 

ARTICLE VII
MUTUAL COVENANTS AND AGREEMENTS

 

7.1           Publicity.  All notices, releases, statements and communications
generally directed to employees, suppliers, customers, the public or the press
relating to the transactions contemplated by this Agreement shall be made only
at such times and in such manner as may be mutually agreed upon by the Company
and the Merger Sub; provided, however, that any Party may make a public
announcement of the proposed transaction if such Party reasonably deems such
public announcement or filing is necessary to comply with any Law or any rule or
regulation of any securities exchange or securities quotation system and such
Party shall, to the extent practicable, consult with the other Party with
respect to such announcements and give reasonable prior written notice of its
intent to issue such announcement.

 

7.2           Confidentiality.  Except as otherwise required in the performance
of its obligations under this Agreement and except as otherwise required
pursuant to Law or as may be required in connection with any filing by the
Parent with the Commission pursuant to the Securities Act or Exchange Act, any
non-public information received by the Merger Sub, Company, the Company
Stockholders or the advisors of any of the foregoing from another party

 

29

--------------------------------------------------------------------------------


 

hereto shall be kept confidential.  Further, each of the Merger Sub, the Company
and the Company Stockholders acknowledge that the Confidential Information of
the Company and the Merger Sub is valuable, special and unique assets that shall
be kept confidential by the Company and the Company Stockholders after the
Closing Date, if the Closing occurs, and if the Closing does not occur, by the
Merger Sub and after the termination of this Agreement pursuant to the terms
hereof.  The Merger Sub, the Company and the Company Stockholders shall be
responsible for any disclosure by their respective Affiliates, employees,
agents, contractors, officers, managers, members or partners.  Upon any
termination of this Agreement, each of the Merger Sub, the Company and the
Company Stockholders shall, upon the request of the Person that provided such
Confidential Information, promptly return any Confidential Information received
from the other party and, upon request, shall destroy all copies of such
information in its possession.  The Company and the Company Stockholders agree
that the remedy at law for any breach of this Section 7.2 would be inadequate
and that the Merger Sub shall be entitled to injunctive relief in addition to
any other remedy it may have upon breach of any provision of this Section 7.2.

 

7.3           Employees.

 

(a)           It is understood and agreed that (i) to the extent the Merger Sub
expressed intentions to extend offers of employment to any of the Company’s
existing Employees, that such intentions shall not constitute any commitment,
contract or understanding (express or implied) or any obligation on the part of
the Surviving Corporation to an employment relationship of any fixed term or
duration after Closing or upon any terms or conditions other than those that the
Surviving Corporation may establish pursuant to individual offers of employment,
and (ii) except as provided in any agreement with such employees, employment
offered by the Surviving Corporation is “at will” and may be terminated by the
Surviving Corporation or an employee at any time for any reason (subject to any
written commitments to the contrary made by the Surviving Corporation or an
employee and applicable law and regulation).  Nothing in this Agreement shall be
deemed to prevent or restrict in any way the right of the Surviving Corporation
to terminate, reassign, promote or demote any of the Company’s Employees that
the Surviving Corporation may hire after the Closing or to change adversely or
favorably the title, powers, duties, responsibilities, functions, locations,
salaries, other compensation or terms or conditions of employment of such
employees.  Except as otherwise agreed in this Section 7.3, the Surviving
Corporation will set its own initial terms and conditions of employment for said
Employees and others it may hire, including work rules, benefits and salary and
wage structure, all as permitted by Law.

 

(b)           The Company agrees to cooperate with the Merger Sub in organizing
interviews of the Employees by the Merger Sub and its representatives and to
otherwise coordinate ongoing communications with the Employees.  The Company
further covenants and agrees, prior to the Closing, not to promote or advance
any Employee without the prior written consent of the Merger Sub.

 

(c)           The Company has provided or made available to the Merger Sub on or
prior to the Closing Date properly completed and executed I-9 forms and

 

30

--------------------------------------------------------------------------------


 

attachments with respect to all Employees, except for such Employees as the
Company certifies in writing to the Merger Sub are exempt from such requirement.

 

(d)           The Company shall pay, discharge and be responsible for all
salaries, wages and bonuses (including, vacation pay and personal leave pay)
that have accrued as of the Closing Date.

 

7.4           Approvals and Consents.  To the extent that the consummation of
the Merger shall require the approval or consent of a party thereto and such
approval or consent has not been obtained by the Closing, if the Merger Sub and
the Company agree to consummate the transactions contemplated by this Agreement,
this Agreement shall not constitute an agreement to assign the same if an
attempted assignment without such approval or consent would constitute a breach
thereof and such Contract shall not be deemed to be assigned under any other
provision hereof.

 

7.5           Expenses.  Each of the Parties shall bear its own costs and
expenses (including legal, accounting and banking fees and expenses) incurred in
connection with this Agreement and the transactions contemplated hereby. Merger
Sub shall be responsible for the payment of the Escrow Fees to the Escrow Agent
in excess of $2,500. The Company Stockholders acknowledge and agree that they
will pay such costs and expenses and not use Company funds for such purposes.

 

7.6           Payment or Accrual of Payoff Amounts.  At the Closing, the Merger
Sub shall pay the Company’s Line of Credit and the Additional Coverage and
thereafter shall pay and discharge the remaining Payoff Amounts as the same
become due and payable.  Confirmation of such payment or accrual shall be made
to the Stockholder Representative.

 

ARTICLE VIII
POST-CLOSING COVENANTS

 

8.1           Securities Act Matters.  The Major Stockholders, by the approval
of the Merger and the adoption of this Agreement, acknowledge and agree that the
Parent Common Stock to be issued to the Major Stockholders, has not been (and at
the time of Merger will not have been) registered under the Securities Act of
1933, as amended, or any similar federal statute, and the rules and regulations
of the Securities and Exchange Commission thereunder (collectively, the
“Securities Act”), or under the securities laws of any state, in reliance upon
certain exemptive provisions of such statutes, and has not been registered under
or qualified under the securities or other laws of any other jurisdiction.  The
Major Stockholders recognize and acknowledge that such claims of exemption are
based, in part, upon the Major Stockholders’ representations contained in this
Agreement.  The Major Stockholders further recognize and acknowledge that,
because the Parent Common Stock is not registered under federal and state laws,
it is not presently eligible for public resale and may only be resold, assigned,
transferred, pledged or otherwise disposed of pursuant to an effective
registration statement under the Securities Act and any applicable state
securities laws, or pursuant to a valid exemption from such registration
requirements.  The Major Stockholders recognize and acknowledge that Rule 144
promulgated under the Securities Act (which facilitates routine sales of
securities in accordance with the terms and conditions of that Rule, including a
holding period requirement) is

 

31

--------------------------------------------------------------------------------


 

not now available to the Major Stockholders due only to the holding period
requirements, for resale of the Parent Common Stock, and the Major Stockholders
recognize and acknowledge that, in the absence of the availability of Rule 144,
a sale pursuant to a claim of exemption from registration under the Securities
Act would require compliance with some other exemption under the Securities Act,
none of which may be available for resale or other disposition of the Parent
Common Stock by the Major Stockholders.  Except as set forth in the Registration
Rights Agreement, the Company and the Major Stockholders recognize and
acknowledge that the Merger Sub is under no obligation to register the Common
Stock, either pursuant to the Securities Act or the securities laws of any state
or to supply the information which may be necessary to enable the Company or the
Major Stockholders, as the case may be, to sell the Common Stock.  The Major
Stockholders agree that the Surviving Corporation, at its discretion, may cause
stop transfer orders to be placed with its transfer agent with respect to the
certificates representing the shares of Parent Common Stock issued to the Major
Stockholders, and may place legends on such certificates in the form provided in
Section 8.2 hereof.

 

8.2           Restrictive Legend.  Each certificate representing Parent Common
Stock shall, except as otherwise provided in this Section 8.2 or in Section 8.3
below, be stamped or otherwise imprinted with a legend substantially in the
following form:

 

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS: (i) THERE IS AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS
COVERING ANY SUCH TRANSACTION; (ii) THE CORPORATION RECEIVES AN OPINION OF LEGAL
COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH TRANSACTION IS EXEMPT FROM
SUCH REGISTRATION OR (iii) THE CORPORATION IS OTHERWISE SATISFIED THAT SUCH
TRANSACTION IS EXEMPT FROM SUCH REGISTRATION.  THE HOLDER OF THIS SECURITY IS
SUBJECT TO CERTAIN RESTRICTIONS ON SALE, PLEDGE OR DISPOSITION OF THIS SECURITY
AS SET FORTH IN A LOCK-UP AGREEMENT AS MAY BE AMENDED AND IN EFFECT FROM
TIME-TO-TIME, COPIES OF WHICH MAY BE OBTAINED FROM THE SECRETARY OF THE
CORPORATION”.

 

Such certificates shall not bear such legend if in the opinion of counsel
satisfactory to Surviving Corporation the securities being sold thereby may be
publicly sold without registration under the Securities Act and applicable state
securities laws or if such securities have been sold pursuant to Rule 144 or an
effective registration statement.

 

8.3           Notice of Proposed Transfer.  Subject to the terms and limitations
set forth in the Lock-Up Agreement, prior to any proposed transfer of any Parent
Common Stock other than pursuant to an effective registration statement, the
holder thereof shall give written notice to

 

32

--------------------------------------------------------------------------------


 

Surviving Corporation of its intention to effect such transfer.  Each such
notice shall describe the manner of the proposed transfer and, if requested by
Surviving Corporation, shall be accompanied by an opinion of counsel
satisfactory to Surviving Corporation to the effect that the proposed transfer
may be effected without registration under the Securities Act and applicable
state securities laws, whereupon, if such proposed transfer is otherwise in
accordance with the terms hereof, the holder of such security shall be entitled
to transfer such security in accordance with the terms of its notice.  If
requested by Surviving Corporation, a transferee of Parent Common Stock (other
than Parent Common Stock sold pursuant to an effective registration statement
under the Securities Act or pursuant to Rule 144) will execute, as a condition
of such transfer, an agreement to be bound by the terms of the Lock-Up
Agreement, to the extent applicable or an other similar agreement, in a form
acceptable to Surviving Corporation and provide such other information and
representations as Surviving Corporation may reasonably request.  Each
certificate for Parent Common Stock transferred as above provided shall bear the
legend set forth in Section 8.2, except that such certificate shall not bear
such legend if (i) such transfer is in accordance with the provisions of
Rule 144 or (ii) the opinion of counsel referred to above is to the further
effect that the transferee and any subsequent transferee (other than an
affiliate of Merger Sub) would be entitled to transfer such securities in a
public sale without registration under the Securities Act and applicable state
securities laws.  The restrictions provided for in this Section 8.3 shall not
apply to securities which are not required to bear the legend prescribed by
Section 8.2 in accordance with the provisions of Section 8.2.

 

8.4           Stockholder Representative Access.  For a period of five (5) years
following the Closing Date, the Surviving Corporation shall, from time to time
but at no expense to the Stockholder Representative, upon reasonable advance
notice from Stockholder Representative, provide Stockholder Representative and
its representatives, agents and accountants with access to the Company’s books
and records for all reasonable purposes.

 

8.5           Further Assurances.  At any time and from time to time after the
Closing, at the Surviving Corporation’s request and without further
consideration, the Company Stockholders and the Stockholder Representative shall
promptly execute and deliver such instruments of sale, transfer, conveyance,
assignment and confirmation, as the Surviving Corporation may reasonably
request, more effectively to transfer, convey and assign to Surviving
Corporation, and to confirm Surviving Corporation’s title to, all of the
Company’s assets.

 

8.6           Taxes.

 

(a)           Except to the extent resulting from any item reflected on the
Estimated Closing Balance Sheet, any refunds or credits of Taxes (including any
interest paid or credited with respect thereto) of, or with respect to, the
Company that are attributable or allocable to any period (or portion thereof) of
the Company ending before the Closing Date, will be for the account of the
Company Stockholders.  The Surviving Corporation will promptly inform the
Stockholder Representative of any refunds or credits to which the Company
Stockholders may be entitled hereunder and, if the Stockholder Representative so
requests and at the Stockholder Representative’s expense, cause the Surviving
Corporation to file for and obtain any such refunds or credits, including
through the prosecution of any proceeding which the Stockholder Representative
chooses to direct such entity to pursue.  The Surviving Corporation will

 

33

--------------------------------------------------------------------------------


 

permit the Stockholder Representative to control (at the Stockholder
Representative’s expense and sole discretion) the prosecution and content of any
such refund or credit claim (including, but not limited to, any position to be
taken on such claim).

 

(b)           The parties agree that the Merger is intended to be treated for
tax purposes as a purchase of the Company’s stock and will file all Tax Returns
consistent with such treatment and will not take any position or action
inconsistent with such treatment.

 

(c)           The Surviving Corporation shall prepare all Tax Returns for the
Company for calendar year 2008 periods ending on or prior to the Closing Date
and make all payments required thereby.  Such Tax Returns shall be prepared
consistent with past practice to the extent permitted by Law.  The Surviving
Corporation shall provide such Tax Returns to the Stockholder Representative at
least 30 days prior to the due date for filing such Tax Returns and shall
incorporate any comments reasonably requested by the Stockholder Representative
on such Tax Returns prior to filing and, once filed, the Surviving Corporation
shall not amend such Tax Return or any other Tax Return covering a pre-Closing
period of the Company unless agreed to in writing by the Stockholder
Representative.

 

ARTICLE IX
[INTENTIONALLY LEFT BLANK]

 

ARTICLE X
INDEMNIFICATION

 

10.1         Indemnification by the Company, the Major Stockholders and the
Company Stockholders. Subject to Sections 10.4 and 10.5, the Company
Stockholders shall (severally and not jointly) and the Major Stockholders shall
(jointly and severally) indemnify the Parent and SI (USA) in respect of, and
hold the Parent and SI (USA) harmless against, any and all Damages incurred or
suffered by the Parent and SI (USA) or any of their Affiliates resulting from,
relating to or constituting:

 

(a)           any breach, as of the date of this Agreement or as of the Closing
Date (unless such breach has been waived in writing or as otherwise provided in
this Agreement by the Merger Sub), of any representation or warranty of the
Company or the Company Stockholders contained in this Agreement or any other
agreement or instrument executed by the Company, or Company Stockholders to the
Parent, SI (USA) and/or the Merger Sub pursuant to this Agreement;

 

(b)           any failure to perform any covenant or agreement of the Company
Stockholders or before Closing the Company contained in this Agreement or any
agreement or instrument executed by the Company Stockholders or the Company
pursuant to this Agreement; and

 

34

--------------------------------------------------------------------------------


 

(c)           any claim by a stockholder or former stockholder of the Company,
or any other person or entity, seeking to assert, or based upon: (i) ownership
or rights to ownership of any shares of capital stock or other securities of the
Company; (ii) any rights of a stockholder, including any option, preemptive
rights or rights to notice or to vote; (iii) any rights under the formation or
organizational documents of the Company; (iv) any claim that any Company Stock
was wrongfully repurchased by the Company; (v) any claim that the Merger
Consideration was improperly allocated; or (vi) the content, validity and/or
legality of the provisions of this Agreement and any schedules or appendices
thereto.

 

10.2         Indemnification by SI (USA).  SI (USA) shall indemnify the Company
Stockholders and the Major Stockholders in respect of, and hold them harmless
against, any and all Damages incurred or suffered by such Company Stockholders
or Major Stockholders resulting from, relating to or constituting:

 

(a)           any breach, as of the date of this Agreement or as of the Closing
Date, of any representation or warranty of the Merger Sub or SI (USA) contained
in this Agreement or any other agreement or instrument furnished by the Merger
Sub or SI (USA) pursuant to this Agreement;

 

(b)           any failure to perform any covenant or agreement of the Merger
Sub, SI (USA) or Parent before Closing or Surviving Corporation, SI (USA) or
Parent following Closing contained in this Agreement or any agreement or
instrument executed by any such party pursuant to this Agreement.

 

10.3         Indemnification Claims.

 

(a)           An Indemnified Party shall give written notification to the
Indemnifying Party of the commencement of any Third Party Action.  Such
notification shall be given within 20 days after receipt by the Indemnified
Party of notice of such Third Party Action, and shall describe in reasonable
detail (to the extent known by the Indemnified Party) the facts constituting the
basis for such Third Party Action and the amount of the claimed Damages;
provided, however, that no delay or failure on the part of the Indemnified Party
in so notifying the Indemnifying Party shall relieve the Indemnifying Party of
any liability or obligation hereunder except to the extent of any damage or
liability caused by or arising out of such failure.  Within 90 days after
delivery of such notification, the Indemnifying Party may, upon written notice
thereof to the Indemnified Party, assume control of the defense of such Third
Party Action with counsel reasonably satisfactory to the Indemnified Party
provided that (i) the Indemnifying Party may only assume control of such defense
if (A) it acknowledges in writing to the Indemnified Party that any damages,
fines, costs or other liabilities that may be assessed against the Indemnified
Party in connection with such Third Party Action constitute Damages for which
the Indemnified Party shall be indemnified pursuant to this Article X and (B) if
the ad damnum is less than or equal to the amount of Damages for which the
Indemnifying Party is liable under this Article X; the Indemnifying Party may
not assume control of the defense of a Third Party Action involving criminal
liability or in which equitable relief is sought against the Indemnified Party. 
If the Indemnifying Party does

 

35

--------------------------------------------------------------------------------


 

not, or is not permitted under the terms hereof to, so assume control of the
defense of a Third Party Action, the Indemnified Party shall control such
defense.  The Non-controlling Party may participate in such defense at its own
expense.  The Controlling Party shall keep the Non-controlling Party advised of
the status of such Third Party Action and the defense thereof and shall consider
in good faith recommendations made by the Non-controlling Party with respect
thereto.  The Non-controlling Party shall furnish the Controlling Party with
such information as it may have with respect to such Third Party Action
(including copies of any summons, complaint or other pleading which may have
been served on such party and any written claim, demand, invoice, billing or
other document evidencing or asserting the same) and shall otherwise cooperate
with and assist the Controlling Party in the defense of such Third Party Action
including, without limitation, providing access to books, records and employees
to the extent such reasonably relate to the matter to which the claim pertains. 
The reasonable fees and expenses of counsel to the Indemnified Party with
respect to a Third Party Action shall be considered Damages for purposes of this
Agreement if (i) the Indemnified Party controls the defense of such Third Party
Action pursuant to the terms of this Section 10.3(a) or (ii) the Indemnifying
Party assumes control of such defense and the Indemnified Party reasonably
concludes that the Indemnifying Party and the Indemnified Party have conflicting
interests or different defenses available with respect to such Third Party
Action.   The Indemnifying Party shall not agree to any settlement of, or the
entry of any judgment arising from, any Third Party Action without the prior
written consent of the Indemnified Party, which shall not be unreasonably
withheld, conditioned or delayed; provided that the consent of the Indemnified
Party shall not be required if the Indemnifying Party agrees in writing to pay
any amounts payable pursuant to such settlement or judgment and such settlement
or judgment includes a complete release of the Indemnified Party from further
liability and has no other adverse effect on the Indemnified Party.  The
Indemnified Party shall not agree to any settlement of, or the entry of any
judgment arising from, any such Third Party Action without the prior written
consent of the Indemnifying Party, which shall not be unreasonably withheld,
conditioned or delayed.

 

(b)           In order to seek indemnification under this Article X, an
Indemnified Party shall deliver a Claim Notice to the Indemnifying Party.

 

(c)           Within 90 days after delivery of a Claim Notice, the Indemnifying
Party shall deliver to the Indemnified Party a Response, in which the
Indemnifying Party shall:  (i) agree that the Indemnified Party is entitled to
receive all of the Claimed Amount (in which case the Response shall be
accompanied by a payment by the Indemnifying Party to the Indemnified Party of
the Claimed Amount, by check or by wire transfer or with a written consent to
release of funds held under the Escrow Agreement), (ii) agree that the
Indemnified Party is entitled to receive the Agreed Amount (in which case the
Response shall be accompanied by a payment by the Indemnifying Party to the
Indemnified Party of the Agreed Amount, by check or by wire transfer or with a
written consent to release of funds held under the Escrow Agreement), or
(iii) dispute that the Indemnified Party is entitled to receive any of the
Claimed Amount.  All distributions to the Surviving Corporation of all or any
portion of the Escrow Account with respect to

 

36

--------------------------------------------------------------------------------


 

Damages hereunder shall be made in accordance with the terms of the Escrow
Agreement.

 

(d)           During the 30-day period following the delivery of a Response that
reflects a Dispute, the Indemnifying Party and the Indemnified Party shall use
good faith efforts to resolve the Dispute.  If the Dispute is not resolved
within such 30-day period, the Parties shall at their election and mutual
agreement submit the dispute to private binding arbitration with an arbitrator
of their choice, or to the extent either party objects to private binding
arbitration, submit the dispute for binding arbitration to the American
Arbitration Association (the “AAA”).

 

(e)           If, as set forth in Section 10.3(d), either the Indemnified Party
or the Indemnifying Party submits any Dispute to binding arbitration, the
arbitration shall be conducted by a single arbitrator (the “Arbitrator”) in
accordance with the Arbitration Rules and the following provisions:

 

(i)            In the event of any conflict between the Arbitration Rules and
the provisions of this Agreement, the provisions of this Agreement shall prevail
and be controlling.

 

(ii)           Any party that shall commence arbitration shall do so by filing a
written submission with the AAA in the home jurisdiction of the defending part
in accordance with the Arbitration Rules.  For purposes of this Agreement, the
“home jurisdiction” of the Company and the Company Stockholders shall be Kansas
City, Missouri, and the “home jurisdiction” for the Parent, SI (USA) and the
Merger Sub/Surviving Corporation shall be Providence, Rhode Island.

 

(iii)          Each party will be entitled to obtain relevant documents from the
other party, including electronic documents, as well as to take a total of five
depositions of officers or employees of the other party and/or third party
witnesses.

 

(iv)          The arbitration hearings shall take place in the home jurisdiction
of the non-moving party.  Not later than 30 days after the conclusion of the
arbitration hearing, the Arbitrator shall prepare and distribute to the parties
a writing setting forth the arbitral award and the Arbitrator’s reasons
therefor.  Any award rendered by the Arbitrator shall be final, conclusive and
binding upon the parties, and judgment thereon may be entered and enforced in
any court of competent jurisdiction.

 

(v)           The Arbitrator shall have no power or authority to grant
injunctive relief, specific performance or other equitable relief.  The
Arbitrator shall have no power or authority, under the Arbitration Rules or
otherwise, to (A) modify or disregard any provision of this Agreement, including
the provisions of this Section 10.3(e), or (B) address or resolve any issue not
submitted by the parties.

 

37

--------------------------------------------------------------------------------


 

(vi)          In connection with any arbitration proceeding pursuant to this
Agreement, each party shall bear its own costs and expenses, except that the
fees and costs of the Arbitration and the Arbitrator, the costs and expenses of
obtaining the facility where the arbitration hearing is held, and such other
costs and expenses as the Arbitrator may determine to be directly related to the
conduct of the arbitration and appropriately borne jointly by the parties (which
shall not include any party’s attorneys’ fees or costs, witness fees (if any),
costs of investigation and similar expenses) shall be shared equally by the
Indemnified Party and the Indemnifying Party.

 

(f)            Notwithstanding the other provisions of this Section 10.3, if a
third party asserts (other than by means of a lawsuit) that an Indemnified Party
is liable to such third party for a monetary or other obligation which may
constitute or result in Damages for which such Indemnified Party may be entitled
to indemnification pursuant to this Article X, and such Indemnified Party
reasonably determines that it has a valid business reason to fulfill such
obligation, then (i) such Indemnified Party shall be entitled to satisfy such
obligation, without prior notice to or consent from the Indemnifying Party,
(ii) such Indemnified Party may subsequently make a claim for indemnification in
accordance with the provisions of this Article X, and (iii) such Indemnified
Party shall be reimbursed, in accordance with the provisions of this Article X,
for any such Damages for which it is entitled to indemnification pursuant to
this Article X (subject to the right of the Indemnifying Party to dispute the
Indemnified Party’s entitlement to indemnification, or the amount for which it
is entitled to indemnification, under the terms of this Article X).

 

10.4         Survival of Representations, Warranties and Covenants;
Limitations.  The representations, warranties and covenants of each of the
Parties contained in this Agreement shall survive Closing, subject to the
limitations in this Section 10.4.  Subject to Section 7.2 of this Agreement, the
right to indemnification, payment of Damages or other remedy based on such
representations, warranties and covenants will not be affected by any
investigations conducted with respect to or any knowledge acquired (or capable
of being acquired) at any time, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty or covenant.

 

(a)           Time Limitations.  All representations and warranties that are
covered by the indemnification agreements in Section 10.1(a) and
Section 10.2(a) shall (i) survive the Closing for a period of 12 months after
the Closing Date except that (A) the time limit for a claim to be made by the
Parent, SI (USA) or the Surviving Corporation for a breach of the
representations and warranties made in Sections 4.9 and 4.19 shall be until the
expiration of the statute of limitations applicable to a claim for breach of
such representation and warranty, (B) there shall be no time limit for any claim
by the Parent, SI (USA) or the Surviving Corporation for a breach of the
representations and warranties made in Sections 3.1, 3.2, 4.1, 4.2, 4.3, 4.10
and 4.13 or for a breach of any Company or Company Stockholder covenant, and
(C) there shall be no time limit for any claim by any Party for Damages
resulting from fraudulent misrepresentations (“Fraud Claims”).   Notwithstanding
the foregoing, if an Indemnified Party delivers to an Indemnifying Party, before
expiration of a representation or warranty or the

 

38

--------------------------------------------------------------------------------


 

termination of the indemnification provisions of this Article X, as applicable,
either a Claim Notice based upon a breach of such representation or warranty or
other matter with respect to which the Indemnified Party is entitled to
indemnification hereunder, or an Expected Claim Notice based upon a breach of
such representation or warranty or other matter with respect to which the
Indemnified Party is entitled to indemnification hereunder, then the applicable
representation or warranty shall survive or the indemnification obligations
under this Article X shall not terminate, as applicable, until, but only for
purposes of, the resolution of any claims arising from or related to the matter
covered by such notice.  If the legal proceeding or written claim with respect
to which an Expected Claim Notice has been given is definitively withdrawn or
resolved in favor of the Indemnified Party, the Indemnified Party shall promptly
so notify the Indemnifying Party.

 

(b)           Dollar Limitations-Minimum. Neither the Company Stockholders, on
the one hand, nor the Parent, SI (USA) and Merger Sub, on the other hand, shall
be liable to the other for indemnification under this Article X for breaches of
any representation, warranty or covenant of the other party unless and until the
aggregate Damages incurred by such party as a result of all such breaches
exceeds $135,000 (the “Basket”), provided that in the event that the amount of
Damages incurred by such party exceed the Basket, such party shall be
indemnified by the other party for the full amount of such Damages from the
first dollar of such Damages.  The limitations in this Section 10.4(b) shall not
apply to Damages relating to or arising from (i) Fraud Claims,
(ii) non-compliance or un-fulfillment of any covenants or (iii) the breach of
the representations in Sections 3.1 and 3.2 in this Agreement.

 

(c)           Dollar Limitations - Maximum.  Except with respect to Fraud
Claims, notwithstanding anything to the contrary herein the aggregate liability
of the Company and/or the Company Stockholders for Damages under Sections
10.1(a) and 10.1(c) (other than Damages resulting form a breach of Sections 3.1
or 3.2 of this Agreement) shall not exceed $4,000,000 and the aggregate
liability of the Merger Sub for Damages under Section 10.2(a) shall not exceed
the Merger Consideration.

 

(d)           Materiality Disregarded.  In determining whether a representation,
warranty or covenant has been breached for purposes of the Company’s or the
Company Stockholders’ obligations to indemnify the Parent, SI (USA) or the
Merger Sub under Sections 10.1(a) through (c) and determining the amount of any
Damages under this Article X, materiality, Company Material Adverse Effect or
other similar qualifiers contained in any representation, warranty or covenant
will be disregarded.

 

(e)           Exclusive Remedy.  Except with respect to (i) Fraud Claims and
(ii) the right to specific enforcement to enforce the non-competition provisions
contained in the Employment Agreements and the confidentiality obligations set
forth in Section 7.3, in each case, against the party breaching such covenant,
after the Closing, the rights of the Indemnified Parties under this Article X
shall be the exclusive remedy of the Indemnified Parties with respect to claims
resulting from or relating to any misrepresentation, breach of warranty or
failure to perform any covenant or agreement contained in this Agreement.

 

39

--------------------------------------------------------------------------------


 

(f)            Availability of Escrow. All Damages payable by the Company
Stockholders under this Article X shall first be paid from the Escrow Account
and only after the Escrow Account is completely depleted may the Surviving
Corporation, SI (USA) or Parent seek recovery from the Company Stockholders.

 

(g)           Insurance Off-Set.  The amount of Damages for which
indemnification is available under this Article X shall be calculated net of any
amounts actually recovered by the Indemnified Party under insurance policies
with respect to such Damages.  If the Indemnifying Party makes any payment
hereunder in respect of any Damages, such Indemnifying Party shall be
subrogated, to the extent of such payment to the rights of such Indemnified
Party against any insurer or other third Person with respect to such Damages. 
In addition, the amount of Damages for which indemnification is available under
this Article X shall be (i) net of all related liabilities and reserves
reflected on the Financial Statements or taken into account in calculating the
Closing Net Worth or the Closing Net Worth Adjustment, and (ii) reduced to take
account of any net Tax benefit reasonably expected to be realized by such
Indemnified Party arising from the incurrence or payment of any such Damage (or
from a correlative adjustment) and used to reduce its otherwise payable Taxes.

 

(h)           No Contribution or Circular Recovery.  None of the Company
Stockholders shall have any right of contribution against the Parent, SI (USA)
or the Company/Surviving Corporation with respect to any Damages suffered by the
Parent, SI (USA) or the Company/Surviving Corporation.  Each Company Stockholder
hereby agrees that such Company Stockholder will not make any Claim Notice for
indemnification against the Parent, SI (USA) or the Company/Surviving
Corporation by reason of the fact that such Company Stockholder or any of
such Company Stockholder’s agents or other representatives was a controlling
person, director, officer, employee, agent or other representative of the
Company or was serving as such for another Person at the request of the Company
(whether such Claim Notice is for losses of any kind or otherwise and whether
such Claim Notice is pursuant to any statute, Certificate or Articles of
Incorporation, By-law, contractual obligation or otherwise) with respect to any
Claim Notice brought by the Parent or SI (USA) against such Company Stockholder
(whether such Claim Notice is pursuant to this Agreement, applicable law, or
otherwise).

 

ARTICLE XI
[INTENTIONALLY LEFT BLANK]

 

ARTICLE XII
DEFINITIONS

 

For purposes of this Agreement, each of the following terms shall have the
meaning set forth below.

 

“AAA” shall have the meaning specified in Section 10.3(d) of this Agreement.

 

40

--------------------------------------------------------------------------------


 

“Additional Coverage” shall mean the additional product liability insurance
policy for a term of not less than two years, providing coverage of $1,000,000
per occurrence and a $250,000 deductible and naming the Company and SI (USA) as
additional insureds, that will cover all Company Products bearing a manufactured
date prior to the Closing Date at a premium cost of $132,500.00.

 

“Affiliate” shall mean, with respect to an indicated person or entity, any other
person or entity that directly or indirectly controls, is controlled by or is
under common control with such indicated person or entity.

 

“Agreed Amount” shall mean part, but not all, of the Claimed Amount.

 

“Agreement” shall have the meaning specified in Section 1.2.

 

“Arbitration Rules” means the Commercial Arbitration Rules of the American
Arbitration Association.

 

“Arbitrator” shall have the meaning specified in Section 10.3(e) of this
Agreement.

 

“Basket” shall have the meaning specified in Section 10.5(a) of this Agreement.

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Law to be
closed.

 

“Cash Escrow Amount” shall mean the difference of $1,350,000 less the value of
the Escrow Shares.

 

“Cash Portion” shall have the meaning specified in Section 1.6(a) of this
Agreement.

 

“Claim Notice” shall mean written notification which contains (a) a description
of the Damages incurred or reasonably expected to be incurred by the Indemnified
Party and the Claimed Amount of such Damages, to the extent then known, (b) a
statement that the Indemnified Party is entitled to indemnification under
Article X for such Damages and a reasonable explanation of the basis therefor,
and (c) a demand for payment in the amount of such Damages.

 

“Claimed Amount” shall mean the amount of any Damages incurred or reasonably
expected to be incurred by the Indemnified Party.

 

“Closing” shall mean the closing of the transactions contemplated by this
Agreement.

 

“Closing Balance Sheet” shall have the meaning specified in Section 1.7(c) of
this Agreement.

 

41

--------------------------------------------------------------------------------


 

“Closing Date” shall mean the date two business days after the satisfaction or
waiver of all of the conditions to the obligations of the Parties to consummate
the transactions contemplated hereby (excluding the delivery at the Closing of
any of the documents set forth in Article I), or such other date as may be
mutually agreeable to the Parties.

 

“Closing Net Worth”       shall mean Total Capital of the Company as set forth
in the Closing Balance Sheet plus the outstanding balance of the Company’s Line
of Credit in the amount of $217,934.44.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Commission” shall have the meaning specified in Section 5.7 of this Agreement.

 

“Company” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Company Disclosure Schedule” shall mean the disclosure schedule provided by the
Company to the Merger Sub on the date hereof.

 

“Company Financial Statements” shall mean:

 

(a)           the consolidated balance sheets and statements of income, changes
in stockholders’ equity and cash flows of the Company as of the end of and for
each of the last two fiscal years; and

 

(b)           the Company Most Recent Balance Sheet and the consolidated
statements of income, changes in stockholders’ equity and cash flows for the 12
months ended as of the Company Most Recent Balance Sheet Date.

 

“Company Intellectual Property” shall mean shall the Company Owned Intellectual
Property and the Company Licensed Intellectual Property.

 

“Company Licensed Intellectual Property” shall mean all Intellectual Property
that is licensed to the Company by any third party or an Affiliate of the
Company.

 

“Company Material Adverse Effect” shall mean any material adverse change, event,
circumstance or development with respect to, or material adverse effect on,
(a) the business, assets, liabilities, capitalization, condition (financial or
other), or results of operations of the Company, or (b) the ability of Surviving
Corporation to operate the business of the Company (as such business is
currently operated or currently proposed by the Company to be operated)
immediately after the Closing, provided that none of the following shall be
deemed to constitute, and none of the following shall be taken into account in
determining whether there has been, a Company Material Adverse Effect: (x) any
adverse change, event, development or effect arising from or relating to
(i) general economic conditions (including those in one or more of the
geographic markets in which the Company conducts business), including such
conditions related to the industry of the Company, (ii) regional, national or
international political or social conditions, including the engagement by the
United States of America in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military

 

42

--------------------------------------------------------------------------------


 

or terrorist attack upon the United States of America, or any of its
territories, possessions or diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States of America or any
other national or international hostilities, acts of terror or acts of war,
(iii) financial, banking or securities markets (including any disruption thereof
and any decline in the price of any security or any market index), (iv) changes
in GAAP, (v) changes in applicable Law or Orders, (vi) an increase in gasoline,
diesel fuel or other energy costs, (vii) the execution or announcement of this
Agreement, the consummation of the transactions contemplated by this Agreement,
or the taking of any action contemplated by this Agreement, or (y) any adverse
change in or effect on the business of the Company that is cured before the
earlier of (i) the Closing Date and (ii) the date on which this Agreement is
terminated pursuant to Article XI.  For the avoidance of doubt, the parties
agree that the terms “material”, “materially” or “materiality” as used in this
Agreement with an initial lower case “m” shall have their respective customary
and ordinary meanings, without regard to the meaning ascribed to Company
Material Adverse Effect.

 

“Company Most Recent Balance Sheet” shall mean the unaudited balance sheet of
the Company as of the Company Most Recent Balance Sheet Date.

 

“Company Most Recent Balance Sheet Date” shall mean March 31, 2008.

 

“Company Owned Intellectual Property” shall mean all the Intellectual Property
owned or purported to be owned by the Company or an Affiliate of the Company, in
whole or in part.

 

“Company Plan” shall mean any Employee Benefit Plan maintained, or contributed
to, by the Company.

 

“Company Products” shall mean (a) the products (including Documentation) that
the Company (i) currently develops, manufactures, markets, distributes, makes
available, sells or licenses to or from third parties, or (ii) has developed,
manufactured, marketed, distributed, made available, sold or licensed to or from
third parties within the previous six (6) years, or (iii) currently plans to
develop, manufacture, market, distribute, make available, sell or license to
third parties in the future and (b) the services that the Company (i) currently
provides or makes available to third parties, or (ii) has provided or made
available to third parties within the previous six (6) years, or (iii) currently
plans to provide or make available to third parties in the future.

 

“Company Registrations” shall mean Intellectual Property Registrations that are
registered or filed in the name of the Company, alone or jointly with others.

 

“Company Stock” shall mean shares of the Company’s issued and outstanding common
and preferred stock.

 

“Company Stockholders” shall have the meaning specified in Section 3.1 of this
Agreement.

 

“Confidential Information” shall mean any confidential or proprietary
information of the Company, including (a) trade secrets, designs, formulae,
drawings, intangible

 

43

--------------------------------------------------------------------------------


 

property, diagrams, techniques, research and development, specifications, data,
know-how, formats, marketing plans, business plans, budgets, strategies,
forecasts and client data; (b) information relating to the Company Products
developed by the Company; (c) (i) the names of the Company’s customers and
contacts, (ii) the Company’s marketing strategies, (iii) the names of the
Company’s vendors and suppliers, (iv) the Company’s cost of materials and labor,
(v) the Company’s prices obtained for services sold (including the methods used
in price determination, manufacturing and sales costs), (vi) compensation paid
to employees and consultants and other terms of employment, (vii) production
operation techniques or any other confidential information of, about or
pertaining to the business of the Company, and (viii) any other material
business information and materials relating to material customers or vendors of
the Company; (d) all tangible material that embodies any confidential and
proprietary information as well as all records, files, memoranda, reports, price
lists, drawings, plans, sketches and other written and graphic records,
documents, equipment, and the like, relating to the business of the Company and
(e) any other confidential information or trade secrets relating to the business
or affairs of the Company; provided, however, that “Confidential Information”
shall not include any information (v) that is or shall become generally
available to the public other than as a result of an unauthorized disclosure by
a party to this Agreement or a Person to whom a party has provided such
information, (w) that was available to a party to this Agreement on a
non-confidential basis prior to its disclosure by one party to the other
pursuant to this Agreement as evidenced by such other party’s records on the
date of such disclosure, (x) that is disclosed by the other party in any legal
proceeding requiring any such disclosure, (y) as otherwise required by Law, or
(z) as is reasonably necessary for any party hereto to enforce its rights under
this Agreement; provided, that in each instance of (x), (y) and (z) the party
disclosing such information shall provide such other party with notice and a
reasonable opportunity to obtain a protective order preventing or limiting the
disclosure of such information.

 

“Confidentiality Agreement” means that certain Confidentiality Agreement between
the Company and SI (USA) dated October 5, 2007.

 

“Contracts” shall mean (a) all outstanding purchase and sales orders for the
Company entered into by the Company in the Ordinary Course of Business, and
(b) the other contracts, leases and agreements (whether oral or written) listed
on Sections 4.13 and 4.14 of the Company Disclosure Schedule.

 

“Controlling Party” shall mean the party controlling the defense of any Third
Party Action.

 

“Damages” shall mean any and all debts, obligations and other liabilities
(whether absolute, accrued, contingent, fixed or otherwise, or whether known or
unknown, or due or to become due or otherwise), monetary damages, fines, fees,
penalties, interest obligations, deficiencies, losses and expenses (including
amounts paid in settlement, interest, court costs, costs of investigators,
reasonable fees and expenses of attorneys, accountants, financial advisors and
other experts, and other expenses of litigation, arbitration or other dispute
resolution proceedings relating to a Third Party Action or an indemnification
claim under Article X), other than those costs and expenses of arbitration of a
Dispute which are to be shared equally by the Indemnified Party and the
Indemnifying Party as set forth in Section 10.3(e)(vi).  Specifically, Damages
shall not include any special, incidental, consequential, punitive or

 

44

--------------------------------------------------------------------------------


 

exemplary damages or amounts calculated based on a multiple of earnings,
revenues or other amounts.

 

“Defect” shall mean a defect or impurity, whether in design, manufacture,
processing, or otherwise, including any dangerous propensity associated with any
reasonably foreseeable use of any of the Company Products, or the failure to
warn of the existence of any defect, impurity, or dangerous propensity.

 

“Dissimo Independent Contractor Agreement” shall have the meaning set forth in
Section 1.11(xiv).

 

“Dispute” shall mean the dispute resulting if the Indemnifying Party in a
Response disputes its liability for all or part of the Claimed Amount.

 

“Documentation” shall mean printed, visual or electronic materials, reports,
white papers, documentation, specifications, designs, flow charts, code
listings, instructions, user manuals, frequently asked questions, release notes,
recall notices, error logs, diagnostic reports, marketing materials, packaging,
labeling, service manuals and other information describing the use, operation,
installation, configuration, features, functionality, pricing, marketing or
correction of a Company Product, whether or not provided to end users.

 

“Effective Time” shall have the meaning specified in Section 1.2 of this
Agreement.

 

“Electing Stockholders”  shall mean any Company Stockholder that elects the
Second Option.

 

“Employee Benefit Plan” shall mean any “employee welfare benefit plan” as
defined in Section 3(1) of ERISA, and, “employee pension plan” as defined in
Section 3(2) of ERISA, and any written or oral plan, agreement or arrangement
involving direct or indirect compensation, including insurance coverage,
severance benefits, disability benefits, deferred compensation, bonuses, savings
plans, stock options, stock purchase, phantom stock, stock appreciation or other
forms of incentive compensation or post-retirement compensation.

 

“Employees” shall mean the Persons who are employed by the Company to operate
the Company, including without limitation employees on temporary leave of
absence, including family and medical leave, military leave, temporary
disability or sick leave.

 

“Employment Agreements” shall have the meaning specified in
Section 1.11(a)(viii) of this Agreement.

 

“Environmental Law” shall mean any federal, state or local law, statute, rule,
order, directive, judgment, Permit or regulation (including any applicable Laws)
or the common law relating to the environment, occupational health and safety,
or exposure of persons or property to Materials of Environmental Concern,
including any statute, regulation, administrative decision or order pertaining
to:  (a) the presence of or the treatment, storage, disposal, generation,
transportation, handling, distribution, manufacture, processing, use, import,
export, labeling, recycling, registration, investigation or remediation of
Materials of Environmental

 

45

--------------------------------------------------------------------------------


 

Concern or documentation related to the foregoing; (b) air, water and noise
pollution; (c) groundwater and soil contamination; (d) the release, threatened
release, or accidental release into the environment, the workplace or other
areas of Materials of Environmental Concern, including emissions, discharges,
injections, spills, escapes or dumping of Materials of Environmental Concern;
(e) transfer of interests in or control of real property which may be
contaminated; (f) community or worker right-to-know disclosures with respect to
Materials of Environmental Concern; (g) the protection of wild life, marine life
and wetlands, and endangered and threatened species; and (h) storage tanks,
vessels, containers, abandoned or discarded barrels and other closed
receptacles.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Escrow Agent” shall mean Continental Trust Company, as escrow agent.

 

“Escrow Agreement” means the escrow agreement among the Company, the Escrow
Agent and the Merger Sub in substantially the form of Exhibit E attached hereto.

 

“Escrow Fund” means the fund established pursuant to the Escrow Agreement
initially consisting of the Cash Escrow Amount and the Escrow Shares

 

“Escrow Shares” means shares of the Parent Common Stock held in escrow by the
Escrow Agent.

 

“Estimated Closing Balance Sheet” shall have the meaning specified in
Section 1.6(a) of this Agreement.

 

“Exchange Act” shall have the meaning specified in Section 5.7 of this
Agreement.

 

“Expected Claim Notice” shall mean a notice that, as a result of a legal
proceeding instituted by or written claim made by a third party, an Indemnified
Party reasonably expects to incur Damages for which it is entitled to
indemnification under Article X.

 

“Exploit” shall mean develop, design, test, modify, make, use, sell, have made,
used and sold, import, reproduce, market, distribute, commercialize, support,
maintain, correct and create derivative works of.

 

“Final Return” shall have the meaning specified in Section 7.8 of this
Agreement.

 

“Form 8-K” shall have the meaning specified in Section 5.7 of this Agreement.

 

“Form 10-Q” shall have the meaning specified in Section 5.7 of this Agreement.

 

“Fraud Claims” shall have the meaning specified in Section 10.4(a) of this
Agreement.

 

46

--------------------------------------------------------------------------------


 

“GAAP” shall mean United States generally accepted accounting principles.

 

“Governmental Entity” shall mean any court, arbitrational tribunal,
administrative agency or commission or other governmental or regulatory
authority or agency.

 

“Indemnified Party” shall mean a party entitled, or seeking to assert rights, to
indemnification under Article X.

 

“Indemnifying Party” shall mean the party from whom indemnification is sought by
the Indemnified Party.

 

“Intellectual Property” shall mean the following subsisting throughout the
world:

 

(a)           Patent Rights;

 

(b)           Trademarks and all goodwill in the Trademarks;

 

(c)           copyrights, designs, data and database rights and registrations
and applications for registration thereof, including moral rights of authors;

 

(d)           mask works and registrations and applications for registration
thereof and any other rights in semiconductor topologies under the laws of any
jurisdiction;

 

(e)           inventions, invention disclosures, statutory invention
registrations, trade secrets and confidential business information, know-how,
manufacturing and product processes and techniques, research and development
information, financial, marketing and business data, pricing and cost
information, business and marketing plans and customer and supplier lists and
information, whether patentable or nonpatentable, whether copyrightable or
noncopyrightable and whether or not reduced to practice;

 

(f)            other proprietary rights relating to any of the foregoing
(including remedies against infringement thereof and rights of protection of
interest therein under the laws of all jurisdictions); and

 

(g)           domain names and IP addresses.

 

“Intellectual Property Registrations” means Patent Rights, registered
Trademarks, registered copyrights and designs, mask work registrations and
applications for each of the foregoing.

 

“Law” shall mean, with respect to any Person, any statute, law, rule,
regulation, ordinance, treaty, administrative action, Order, or other
requirement of any Governmental Entity (including those requirements imposed by
common law), applicable to such Person (or any of its properties or assets) or
any of its members, managers, officers, directors, employees, consultants or
agents in connection with activities taken on behalf of such Person, as amended.

 

47

--------------------------------------------------------------------------------


 

“Lease” shall mean any lease or sublease pursuant to which the Company leases or
subleases from another party any real property.

 

“Lease Payoff” shall mean $24,205.50

 

“Leased Real Property” shall mean the real property leased by the Company
pursuant to the Leased Real Property Lease.

 

“Leased Real Property Lease” shall mean the Real Property Lease Agreement dated
December 28, 2005 between the Company, as the tenant, and Real Estate
Corporation, Inc., as the landlord.

 

“Lease Termination Agreement” shall have the meaning set forth in
Section 1.11(iv).

 

“Legal Proceeding” shall mean any action, suit, proceeding, claim, arbitration
or investigation pending before any Governmental Entity or before any
arbitrator.

 

“Liability” shall mean any direct or indirect indebtedness, claim, loss, damage,
deficiency, obligation or other liability, known or unknown, fixed or unfixed,
choate or inchoate, liquidated or unliquidated, secured or unsecured, accrued,
absolute, contingent or otherwise, whether or not of a kind required by GAAP to
be set forth on a financial statement.

 

“Line of Credit” shall mean that certain Business Loan Agreement by and between
the Company as borrower and Bank of Blue Valley as Lender dated August 13, 2007,
as amended.

 

“Lock-Up Agreement” shall mean the Lock-Up Agreement attached hereto as
Exhibit B.

 

“Material Consents” shall have the meaning specified in Section 1.11(a)(ix) of
this Agreement.

 

“Material Disclosure Schedule Change” shall have the meaning specified in
Section 7.2 of this Agreement.

 

“Materials of Environmental Concern” shall mean any: pollutants, contaminants or
hazardous substances, pesticides, solid wastes and hazardous wastes, chemicals,
other hazardous, radioactive or toxic materials, oil, petroleum and petroleum
products (and fractions thereof), or any other material (or article containing
such material) listed or subject to regulation under any Environmental Law or
other law, statute, rule, regulation, order, Permit, or directive due to its
potential, directly or indirectly, to harm the environment or the health of
humans or other living beings.

 

“Merger Certificates” shall have the meaning specified in Section 1.2 of this
Agreement.

 

48

--------------------------------------------------------------------------------


 

“Merger Sub” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Negative Closing Date Adjustment Amount” shall have the meaning specified in
Section 1.7(b) of this Agreement.

 

“Net Worth Target”  means $6,645,196 (determined by taking the Company’s Total
Capital in the amount of $4,895,196 plus the outstanding amount of the Company’s
Line of Credit of $1,750,000, each as set forth on the Company’s December 31,
2007 balance sheet attached hereto as Schedule 1.7(b)).

 

“Non-controlling Party” shall mean the party not controlling the defense of any
Third Party Action.

 

“Objection Notice” shall have the meaning specified in Section 1.7(d) of this
Agreement.

 

“Order” shall mean any judgment, decree, order, writ, injunction, permit or
license of any Governmental Entity.

 

“Ordinary Course of Business” shall mean the ordinary course of business
consistent with past custom and practice (including with respect to frequency
and amount).

 

“Other Stockholders” means the Company Stockholders other than the Major
Stockholders.

 

“Parent Common Stock” shall mean the unregistered common stock of Summer
Infant, Inc.

 

“Parties” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Patent Rights” shall mean all patents, patent applications, utility models,
Trademarks, design registrations and certificates of invention and other
governmental grants for the protection of inventions or industrial designs
(including all related continuations, continuations-in-part, divisionals,
reissues and reexaminations).

 

“Payoff Amounts” shall mean collectively, the aggregate amount of the Lease
Payoff ($24,205.50), the Retention Bonus Amounts ($105,500.00), and the
principal and interest outstanding on the Company’s Line of Credit as of
March 31, 2008 ($217,934.44), Company’s share of the Escrow Agent’s fee
($2,500.00) and the cost of the Additional Coverage ($132,500.00) which sums
total $482,813.08.

 

“Permits” shall mean all permits, licenses, registrations, certificates, orders,
approvals, franchises, variances and similar rights issued by or obtained from
any Governmental Entity (including those issued or required under Environmental
Laws and those relating to the occupancy or use of owned or leased real
property).

 

49

--------------------------------------------------------------------------------


 

“Persons” shall mean a natural person, corporation, trust, partnership, limited
liability company, Governmental Entity, agency or branch or department thereof,
or any other legal entity.

 

“Reasonable Best Efforts” shall mean best efforts, to the extent commercially
reasonable.

 

“Registration Rights Agreement” shall mean the Registration Rights Agreement
attached hereto as Exhibit C.

 

“Regulation D” shall have the meaning specified in Section 3.1(c) of this
Agreement.

 

“Related Agreements” shall have the meaning specified in Section 3.2(a) of this
Agreement.

 

“Response” shall mean a written response containing the information provided for
in Section 10.3(c).

 

“Retention Bonus Amounts” shall mean the aggregate amounts to be paid under the
Retention Bonus Plan.

 

“Retention Bonus Plan” shall mean the Kiddopotamus & Company Retention Bonus
Plan.

 

“Securities Act” shall have the meaning specified in Section 8.1 of this
Agreement.

 

“Security Interest” shall mean any mortgage, pledge, security interest,
encumbrance, charge or other lien (whether arising by contract or by operation
of law), other than (i) mechanic’s, materialmen’s, and similar liens, (ii) liens
arising under worker’s compensation, unemployment insurance, social security,
retirement, and similar legislation and (iii) liens on goods in transit incurred
pursuant to documentary letters of credit, in each case arising in the Ordinary
Course of Business and not material.

 

“Severance Plan” shall mean the Kiddopotamus & Company Severance Plan.

 

“Severance Plan Amounts” shall mean the aggregate amounts to be paid under the
Severance Plan (including employer’s share of payroll taxes), which if to be
paid as of the Effective Time would not exceed $80,740.27.

 

“Stockholder Representative” shall have the meaning set forth in the first
paragraph of this Agreement.

 

“Taxes” shall mean any and all taxes, charges, fees, duties, contributions,
levies or other similar assessments or liabilities in the nature of a tax,
including, without limitation, income, gross receipts, corporation, ad valorem,
premium, value-added, net worth, capital stock, capital gains, documentary,
recapture, alternative or add-on minimum, disability, estimated,

 

50

--------------------------------------------------------------------------------


 

registration, recording, excise, real property, personal property, sales, use,
license, lease, service, service use, transfer, withholding, employment,
unemployment, pension, insurance, social security, national insurance, business
license, business organization, environmental, workers compensation, payroll,
profits, severance, stamp, occupation, windfall profits, customs duties,
franchise and other taxes of any kind whatsoever imposed by the United States or
any state, local or foreign government, or any agency or political subdivision
thereof, and any interest, fines, penalties, assessments or additions to tax
imposed with respect to such items or any contest or dispute thereof.

 

“Tax Group” shall have the meaning specified in Section 4.9(a) of this
Agreement.

 

“Tax Returns” shall mean any and all reports, returns, declarations, or
statements relating to Taxes, including any schedule or attachment thereto and
any related or supporting workpapers or information with respect to any of the
foregoing, including any amendment thereof.

 

“Third Party Action” shall mean any suit or proceeding by a person or entity
other than a Party for which indemnification may be sought by a Party under
Article X.

 

“Trademarks” shall mean all registered and unregistered trademarks and service
marks, logos, Internet domain names, corporate names and doing business
designations and all registrations and applications for registration of the
foregoing, common law trademarks and service marks and trade dress.

 

“Value” means the valuation of the Parent Company Common Stock as determined
pursuant to Schedule 1.6(a) hereto.

 

ARTICLE XIII
MISCELLANEOUS

 

13.1         Press Releases and Announcements.  No Party shall issue any press
release or public announcement relating to the subject matter of this Agreement
without the prior written approval of Merger Sub, the Company and the Company
Stockholders; provided, however, that any Party may make any public disclosure
it believes in good faith is required by applicable law, regulation or stock
market rule (in which case the disclosing Party shall use reasonable efforts to
advise the other Parties and provide them with a copy of the proposed disclosure
prior to making the disclosure).

 

13.2         No Third Party Beneficiaries.  This Agreement shall not confer any
rights or remedies upon any person other than the Parties and their respective
successors and permitted assigns; provided, however, that the Parties agree that
the Parent is a third party beneficiary to this Agreement.

 

13.3         Entire Agreement.  This Agreement (including the documents referred
to herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements or representations by or among the Parties,
written or oral, with respect to the subject matter hereof.

 

51

--------------------------------------------------------------------------------


 

13.4         Succession and Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns.  No Party may assign any of its rights or
delegate any of its performance obligations hereunder without the prior written
approval of the Merger Sub, the Company and the Stockholder Representative.  Any
purported assignment of rights or delegation of performance obligations in
violation of this Section 13.4 is void.

 

13.5         Counterparts and Electronic Signature.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument. 
Counterpart signature pages to this Agreement transmitted by facsimile
transmission, by electronic mail in portable document format (.pdf) or by any
other electronic means intended to preserve the original graphic or pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing an original signature.

 

13.6         Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

13.7         Notices.  All notices, requests, demands, claims, and other
communications hereunder shall be in writing.  Any notice, request, demand,
claim or other communication hereunder shall be deemed duly delivered four
Business Days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or one Business Day after it is sent for next
Business Day delivery via a reputable nationwide overnight courier service, in
each case to the intended recipient as set forth below:

 

If to the Company:

Kiddopotamus & Company

 

7360 W. 161st Street

 

Stillwell, Kansas 66085

 

 

 

Attn:  J. Chris Snedeker

 

Tel:  913-851-2987

 

Fax:  913-402-6823

 

Email:  chris@kiddopotamus.com

 

 

Copy to:

Thomas W. Van Dyke, Esq.

 

Bryan Cave LLP

 

One Kansas City Place

 

1200 Main Street, Suite 3500

 

Kansas City, Missouri 64105

 

Tel:  816-374-3201

 

Fax:  816-855-3201

 

Email:  twvandyke@bryancave.com

 

52

--------------------------------------------------------------------------------


 

If to the Merger Sub:

Summer Infant (USA), Inc.

 

1275 Park East Drive

 

Woonsocket, Rhode Island 02895

 

 

 

Attn:  Jason Macari, CEO & President

 

Tel:  401-671-6563

 

Fax:  401-671-6051

 

Email:  jmacari@summerinfant.com

 

 

Copies to:

Steven Rosenbaum, Esq.

 

Poore & Rosenbaum LLP

 

30 Exchange Terrace

 

Providence, RI 02903

 

Tel:  401.831.2600

 

Fax:  401.831.2220

 

Email:  srosenbaum@poorerosenbaum.com

 

 

 

James P. Redding, Esq.

 

Greenberg Traurig, LLP

 

One International Place

 

Boston, MA 02110

 

Tel:  617.310.6061

 

Fax:  617.897.0961

 

Email:  reddingj@gtlaw.com

 

 

If to the Stockholder Representative:

 

 

 

Thomas K. Manning

 

6200 Mission Drive

 

Mission Hills, Kansas  66208

 

Tel: 913-722-6154

 

Fax: 913-362-6383

 

Email: t.k.manning@worldnet.att.net

 

 

Copy to:

Thomas W. Van Dyke, Esq.

 

53

--------------------------------------------------------------------------------


 

 

Bryan Cave LLP

 

One Kansas City Place

 

1200 Main Street, Suite 3500

 

Kansas City, Missouri 64105

 

Tel:  816-374-3201

 

Fax:  816-855-3201

 

Email:  twvandyke@bryancave.com

 

 

If to the Major Stockholders:

 

 

 

 

J. Chris Snedeker and Kristen Peterson Snedeker

 

7360 W. 161st Street

 

Stillwell, Kansas 66085

 

Tel:  913-851-2987

 

Fax:  913-402-6823

 

Email:  chris@kiddopotamus.com;

 

kristen@kiddopotamus.com

 

 

Copy to:

Cam Peterson

 

417 Wild Horse Circle

 

Boulder, Colorado 80304

 

Tel: 303-440-3922

 

Fax:  303-440-3922

 

Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, facsimile, telecopy, ordinary mail or electronic mail), but
no such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended.  Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Parties notice in the manner herein set forth.

 

13.8         Governing Law.  All matters arising out of or relating to this
Agreement and the transactions contemplated hereby (including without limitation
its interpretation, construction, performance and enforcement) shall be governed
by and construed in accordance with the internal laws of the State of Delaware
without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of laws of any jurisdictions other than those of the State
of Delaware.

 

13.9         Amendments and Waivers.  This Agreement may only be amended by a
written instrument executed by the Merger Sub, the Stockholder Representative,
the Company, and the Major Stockholders.  No waiver of any right or remedy
hereunder shall be valid unless the same shall be in writing and signed by the
Party giving such waiver.  No waiver by any Party with respect to any default,
misrepresentation or breach of warranty or covenant hereunder shall be deemed to
extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

 

54

--------------------------------------------------------------------------------


 

13.10       Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.

 

13.11       Construction.

 

(a)           The language used in this Agreement shall be deemed to be the
language chosen by the Parties to express their mutual intent, and no rule of
strict construction shall be applied against any Party.

 

(b)           Any reference to any federal, state, local or foreign statute or
law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.

 

(c)           Any reference herein to “including” shall be interpreted as
“including without limitation”.

 

(d)           Any reference to any Article, Section or paragraph shall be deemed
to refer to an Article, Section or paragraph of this Agreement, unless the
context clearly indicates otherwise.

 

[Remainder of Page Intentionally Left Blank]

 

55

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 

SI (USA) :

 

 

 

Summer Infant (USA), Inc.

 

 

 

By:

/s/Jason P. Macari

 

Name:

Jason P. Macari

 

Title:

Chief Executive Officer

 

 

 

 

 

MERGER SUB:

 

 

 

Kiddo Acquisition Co., Inc.

 

 

 

By:

/s/Jason P. Macari

 

Name:

Jason P. Macari

 

Title:

Chief Executive Officer

 

 

 

 

 

COMPANY:

 

 

 

Kiddopotamus & Company

 

 

 

By:

/s/J. Chris Snedeker

 

Name:

J. Chris Snedeker

 

Title:

President

 

 

 

 

 

STOCKHOLDER REPRESENTATIVE:

 

 

 

 

 

/s/Thomas K. Manning

 

Thomas K. Manning, solely in his capacity as

 

Stockholder Representative

 

 

 

 

 

MAJOR STOCKHOLDERS:

 

 

 

 

 

/s/J. Chris Snedeker

 

J. Chris Snedeker

 

 

 

 

 

/s/Kristin Peterson Snedeker

 

Kristin Peterson Snedeker

 

[Merger Agreement]

 

--------------------------------------------------------------------------------